



BASIC LEASE INFORMATION
OFFICE GROSS


LEASE DATE: 
(same as date in first paragraph of Lease)
October 14, 2016
TENANT:
JIVE SOFTWARE, INC., a Delaware corporation
TENANT’S NOTICE ADDRESS PRIOR TO TERM COMMENCEMENT DATE:
Jive Software
915 SW Start St. Suite 200
Portland, OR 97205
Attn: Greg Webber


With a copy to:


Jive Software
915 SW Start St. Suite 200
Portland, OR 97205
Attn: General Counsel


TENANT’S NOTICE ADDRESS ON AND AFTER TERM COMMENCEMENT DATE:
Jive Software
915 SW Start St. Suite 200
Portland, OR 97205
Attn: Greg Webber


With a copy to:


Jive Software
915 SW Start St. Suite 200
Portland, OR 97205
Attn: General Counsel


Notwithstanding anything to the contrary set forth in this Lease with respect to
Tenant’s address for notices, Landlord does not waive and shall not be deemed to
have waived any right it may have to deliver notice in accordance with any
applicable statute.


TENANT’S BILLING ADDRESS:
300 Orchard City Drive, Suite Nos. 100A and 100B
Campbell, California 95008


TENANT CONTACT:
Greg Webber
PHONE NUMBER:
FAX NUMBER:
503-200-7495
Gregg.webber@jivesoftware.com


LANDLORD:
WATER TOWER FEE OWNER, LLC,
a Delaware limited liability company


LANDLORD’S NOTICE ADDRESS:
FCP Management, Inc.
339 S. San Antonio Road, Suite 2B
Los Altos, CA 94022
Attn: Asset Manager


LANDLORD’S REMITTANCE ADDRESS:
Water Tower Fee Owner LLC
P.O. Box 740232
Los Angeles, CA 90074-0232


By Wire:
Bank of America
Routing number 026009593
Account number 1453422647


Project Description:
300 Orchard City Drive, Campbell, California 95008
Building Description:
300 Orchard City Drive, Campbell, California 95008
Premises:
Approximately 12,543 rentable square feet located at 300 Orchard City Drive,
Suite Nos. 100A and 100B, Campbell, California 95008


Permitted Use:
General office use



{2089-00107/00654094;7}
CA Office Gross Lease (10.4)    1

--------------------------------------------------------------------------------





Parking:
Parking for the Project is available on a first come, first served basis in the
surface area parking lot adjacent to the Project and in the parking garage on
First Street, both of which are owned and operated by the City of Campbell and
maintained by Landlord.


Scheduled Term Commencement Date:
March 1, 2017
Scheduled Length of Term:
Sixty-three (63) months
Scheduled Term Expiration Date:
The last day of the sixty-third (63rd) full calendar month after the Term
Commencement Date, which Termination Date is estimated to be June 30, 2022.


Base Rent:
$52,680.60 per month
(subject to adjustment as provided in Paragraph 39. A hereof)
Base Year:
2017
Security Deposit:
Letter of Credit in the amount of Three Hundred Sixty-Six Thousand Three Hundred
and Eighty-One Dollars ($366,381.00)
Tenant’s Proportionate Share:
 
Of Building:
12.24%
Of Project:
12.24%
Tenant’s Broker:


Savills-Studley
Landlord’s Broker:


Cassidy Turley Commercial Real Estate Services, Inc., dba Cushman & Wakefield


Guarantor(s):
None as of the date of this Lease



The foregoing Basic Lease Information is incorporated into and made a part of
this Lease. Each reference in this Lease to any of the Basic Lease Information
shall mean the respective information above and shall be construed to
incorporate all of the terms provided under the particular Lease paragraph
pertaining to such information. In the event of any conflict between the Basic
Lease Information and the Lease, the latter shall control.




{2089-00107/00654094;7}    2
CA Office Gross Lease (10.4)

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page


Basic Lease Information
1


Table of Contents
3


1.
Premises
4


2.
Possession and Lease Commencement
4


3.
Term
5


4.
Use
5


5.
Rules and Regulations
6


6.
Rent
6


7.
Operating Expenses
6


8.
Insurance and Indemnification
9


9.
Waiver of Subrogation
10


10.
Landlord’s Repairs and Maintenance
10


11.
Tenant’s Repairs and Maintenance
11


12.
Alterations
11


13.
Signs
12


14.
Inspection/Posting Notices
12


15.
Services and Utilities
12


16.
Subordination
14


17.
Financial Statements
14


18.
Estoppel Certificate
14


19.
Security Deposit
15


20.
Limitation of Tenant’s Remedies
15


21.
Assignment and Subletting
15


22.
Authority
16


23.
Condemnation
16


24.
Casualty Damage
17


25.
Holding Over
18


26.
Default
18


27.
Liens
19


28.
[Intentionally Omitted
20


29.
Transfers by Landlord
20


30.
Right of Landlord to Perform Tenant’s Covenants
20


31.
Waiver
20


32.
Notices
20


33.
Attorneys’ Fees
20


34.
Successors and Assigns
21


35.
Force Majeure
21


36.
Surrender of Premises
21


37.
Parking
21


38.
Miscellaneous
21


39.
Additional Provisions
23


40.
Jury Trial Waiver
26


Signatures
26


 
 
 
Exhibits:
 
 
Exhibit A
Rules and Regulations
 
Exhibit B
Outline and Location of Premises
 
Exhibit C
Work Letter
 
Exhibit C-1
Space Plan
 
Exhibit D
Asbestos Notification
 
Exhibit E
Form of Letter of Credit
 
Exhibit F
Form of Subordination, Non-Disturbance and Attornment Agreement
 









{2089-00107/00654094;7}    3
CA Office Gross Lease (10.4)

--------------------------------------------------------------------------------






LEASE
THIS LEASE (the “Lease”) is made as of October 14, 2016, by and between WATER
TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”), and
JIVE SOFTWARE, a Delaware corporation (“Tenant”).


{2089-00107/00654094;7}    4

--------------------------------------------------------------------------------






1.    PREMISES


Landlord leases to Tenant and Tenant leases from Landlord, upon the terms and
conditions hereinafter set forth, those premises (the “Premises”) outlined on
Exhibit B and described in the Basic Lease Information. The Premises shall be
all or part of a building (the “Building”) and of a project (the “Project”),
which may consist of more than one building and additional facilities, as
described in the Basic Lease Information. Landlord and Tenant acknowledge that
physical changes may occur from time to time in the Premises, Building or
Project, and that the number of buildings and additional facilities which
constitute the Project may change from time to time, which may result in an
adjustment in Tenant’s Proportionate Share, as defined in the Basic Lease
Information, as provided in Paragraph 7.A.



2.    POSSESSION AND LEASE COMMENCEMENT


The term commencement date (“Term Commencement Date”) shall be the earlier of
the date on which: (1) Tenant takes possession of some or all of the Premises,
other than in connection with Tenant’s Early Access rights (defined below); and
(2) the Initial Alterations to be constructed or performed in the Premises by
Landlord shall have been Substantially Completed in accordance with the plans
and specifications described on Exhibit C. Tenant’s taking of possession of the
Premises or any part thereof, other than in connection with Tenant’s Early
Access rights, shall constitute Tenant’s confirmation of Substantial Completion
the Initial Alterations for all purposes hereof, whether or not substantial
completion of the Building or Project shall have occurred. The Initial
Alterations shall be deemed to be “Substantially Complete” (which definition
shall include the variations “Substantial Completion,” or “Substantially
Completed”) on the later of (i) the date that all of the Initial Alterations
have been performed pursuant to the Approved Plans (as defined in Exhibit C
attached hereto) in good and workmanlike manner and in compliance with all
applicable laws, with the exception of any Punchlist Items and other details of
construction, mechanical adjustment or any other similar matters, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises (collectively, the “Punchlist Items”); and (ii) the date Landlord and
Tenant receive from the appropriate governmental authorities, with respect to
the Initial Alterations performed by Landlord or its contractors in the
Premises, all approvals necessary for the occupancy of the Premises. Substantial
Completion shall be deemed to have occurred notwithstanding a requirement to
complete Punchlist Items. If for any reason Landlord cannot deliver possession
of the Premises to Tenant on the Scheduled Term Commencement Date with the
Initial Alterations Substantially Complete, Landlord shall not be subject to any
liability therefor, nor shall Landlord be in default hereunder nor shall such
failure affect the validity of this Lease, and Tenant agrees to accept
possession of the Premises at such time as the Initial Alterations have been
Substantially Completed, which date shall then be deemed the Term Commencement
Date, except to the extent such delay is the result of a Tenant Delay (defined
below). Tenant shall not be liable for any Rent for any period prior to the Term
Commencement Date (but without affecting any obligations of Tenant under any
improvement agreement appended to this Lease), except that the actual Term
Commencement Date shall be postponed until the date that Landlord delivers
possession of the Premises to Tenant with the Initial Alterations Substantially
Complete, except to the extent that such delay is arising from or related to the
acts or omissions of Tenant or any Tenant’s Parties, including, without
limitation, as a result of: (a) Tenant’s failure to agree to plans and
specifications and/or construction cost estimates or bids within five (5) days
of submittal; (b) Tenant’s request for materials, finishes or installations
other than Landlord’s standard except those, if any, that Landlord shall have
expressly agreed to furnish without extension of time agreed by Landlord; (c)
Tenant’s change in any Approved Plans; or, (d) performance or completion by a
party employed by Tenant (each of the foregoing, a “Tenant Delay”). If any delay
is the result of a Tenant Delay, the Term Commencement Date and the payment of
rent under this Lease shall be accelerated by the number of days of such Tenant
Delay. Notwithstanding the foregoing, Tenant shall only be responsible for
Tenant Delays to the extent that they actually prevent Landlord from
Substantially Completing the Initial Alterations by the Scheduled Term
Commencement Date. Accordingly, the number of days of Tenant Delay shall not
exceed the actual number of days between the Scheduled Term Commencement Date
and the date of Substantial Completion of Initial Alterations. Landlord shall
use reasonable efforts to notify Tenant in writing of any circumstances of which
Landlord is aware that have caused or may cause a Tenant Delay, so that Tenant
may take whatever action is appropriate to minimize or prevent such Tenant
Delay. In the event of any dispute as to Substantial Completion of the Initial
Alterations required to be performed by Landlord, the certificate of Landlord’s
architect or general contractor shall be conclusive. Substantial Completion of
the Initial Alterations shall have occurred notwithstanding Tenant’s submission
of the Punchlist Items to Landlord, which Tenant shall submit, if at all, within
ten (10) days after the Term Commencement Date or otherwise in accordance with
any improvement agreement appended to this Lease. Upon Landlord’s request,
Tenant shall promptly execute and return to Landlord a “Start-Up Letter” in
which Tenant shall agree, among other things, to acceptance of the Premises and
to the determination of the Term Commencement Date, in accordance with the terms
of this Lease, but Tenant’s failure or refusal to do so shall not negate
Tenant’s acceptance of the Premises or affect determination of the Term
Commencement Date.
Notwithstanding the foregoing, if the Term Commencement Date has not occurred on
or before the Required Completion Date (defined below), Tenant, as its sole
remedy, may terminate this Lease by giving Landlord written notice of
termination on or before the earlier to occur of: (a) five (5) business days
after the Required Completion Date; and (b) the Term Commencement Date. In such
event, this Lease shall be deemed null and void and of no further force and
effect and Landlord shall promptly refund any prepaid rent, return the Letter of
Credit previously provided by Tenant under this Lease and, so long as Tenant has
not previously defaulted under any of its obligations under Exhibit C, the
parties hereto shall have no further responsibilities or obligations to each
other with respect to this Lease. The “Required Completion Date” shall mean the
date which is two hundred ten (210) days after the later of the date this Lease
is properly executed and delivered by Tenant and the date all prepaid rental and
the Letter of Credit required under this Lease are delivered to Landlord.
Landlord and Tenant acknowledge and agree that: (i) the determination of the
Term Commencement Date shall take into consideration the effect of any Tenant
Delays; and (ii) the Required Completion Date shall be postponed by the number
of days the Term Commencement Date is delayed due to events of Force Majeure
(defined below). Notwithstanding anything herein to the contrary, if Landlord
determines in good faith that it will be unable to cause the Term Commencement
Date to occur by the Required Completion Date, Landlord shall have the right to
immediately cease its performance of the Initial Alterations and provide Tenant
with written notice (the “Completion Date Extension Notice”) of such inability,
which Completion Date Extension Notice shall set forth the date on which
Landlord reasonably believes that the Term Commencement Date will occur. Upon
receipt of the Completion Date Extension Notice, Tenant shall have the right to
terminate this Lease by providing written notice of termination to Landlord
within five (5) business days after the date of


{2089-00107/00654094;7}    5

--------------------------------------------------------------------------------





the Completion Date Extension Notice. If Tenant does not terminate this Lease
within such five (5) business day period, the Required Completion Date
automatically shall be amended to be the date set forth in Landlord’s Completion
Date Extension Notice.
Subject to the terms of this Paragraph 2 and provided that this Lease has been
fully executed by all parties and Tenant has delivered all prepaid rental, the
Letter of Credit, and insurance certificates required hereunder, Landlord grants
Tenant the right to enter the Premises fourteen (14) days prior to the Term
Commencement Date, at Tenant’s sole risk, solely for the purpose of installing
telecommunications and data cabling, equipment, furnishings and other personalty
(“Early Access”). Such Early Access shall be subject to all of the terms and
conditions of this Lease, except that Tenant shall not be required to pay Base
Rent or Tenant’s Proportionate Share of Operating Expenses with respect to the
period of time prior to the Term Commencement Date during which Tenant occupies
the Premises solely for such purposes. However, Tenant shall be liable for any
special services requested by Tenant during such period. Notwithstanding the
foregoing, if Tenant takes possession of the Premises before the Term
Commencement Date for any purpose other than as expressly provided in this
paragraph, such Early Access shall be subject to the terms and conditions of
this Lease and Tenant shall pay Base Rent, Tenant’s Proportionate Share of
Operating Expenses, and any other charges payable hereunder to Landlord for each
day of possession before the Term Commencement Date. Said Early Access shall not
advance the Term Expiration Date. Landlord may withdraw such permission to enter
the Premises prior to the Term Commencement Date at any time that Landlord
reasonably determines that such entry by Tenant is causing a dangerous situation
for Landlord, Tenant or their respective contractors or employees, or if
Landlord reasonably determines that such entry by Tenant is hampering or
otherwise preventing Landlord from proceeding with the completion of the Initial
Alterations described in Exhibit C at the earliest possible date



3.    TERM


The term of this Lease (the “Term”) shall commence on the Term Commencement Date
and continue in full force and effect for the number of months specified as the
Length of Term in the Basic Lease Information or until this Lease is terminated
as otherwise provided herein. If the Term Commencement Date is a date other than
the first day of the calendar month, the Term shall be the number of months of
the Length of Term in addition to the remainder of the calendar month following
the Term Commencement Date.



4.    USE


A.    General. Tenant shall use the Premises for the permitted use specified in
the Basic Lease Information (“Permitted Use”) and for no other use or purpose.
Tenant’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees and subtenants shall be collectively referred to herein
as the “Tenant’s Parties.” So long as Tenant is occupying the Premises, Tenant
and Tenant’s Parties shall have the nonexclusive right to use, in common with
other parties occupying the Building or Project, driveways and other common
areas of the Building and Project, subject to the terms of this Lease and such
reasonable rules and regulations as Landlord may from time to time prescribe.
Landlord reserves the right, without notice or liability to Tenant, and without
the same constituting an actual or constructive eviction, to alter or modify the
common areas from time to time, including the location and configuration
thereof, and the amenities and facilities which Landlord may determine to
provide from time to time, provided that Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s access to and use of
the Premises.


B.    Limitations. Tenant shall not permit any odors, smoke, dust, gas,
substances, noise or vibrations to emanate from the Premises or from any portion
of the common areas as a result of Tenant’s or any Tenant’s Party’s use thereof,
nor take any action which would constitute a nuisance or would disturb, obstruct
or endanger any other tenants or occupants of the Building or Project or
elsewhere, or interfere with their use of their respective premises or common
areas. Storage outside the Premises of materials, vehicles or any other items is
prohibited. Tenant shall not use or allow the Premises to be used for any
immoral, improper or unlawful purpose, nor shall Tenant cause or maintain or
permit any nuisance in, on or about the Premises. Tenant shall not commit or
suffer the commission of any waste in, on or about the Premises. Tenant shall
not allow any sale by auction upon the Premises, or place any loads upon the
floors, walls or ceilings which could endanger the structure, or place any
harmful substances in the drainage system of the Building or Project. No waste,
materials or refuse shall be dumped upon or permitted to remain outside the
Premises. Landlord shall not be responsible to Tenant for the non-compliance by
any other tenant or occupant of the Building or Project with any of the
above-referenced rules or any other terms or provisions of such tenant’s or
occupant’s lease or other contract.
C.    Compliance with Regulations. Tenant shall at its sole cost and expense
strictly comply with all existing or future applicable municipal, state and
federal and other governmental statutes, rules, requirements, regulations, laws
and ordinances, including zoning ordinances and regulations, and covenants,
easements and restrictions of record governing and relating to the use,
occupancy or possession of the Premises, to Tenant’s use of the common areas, or
to Tenant’s use, storage, generation or disposal of Hazardous Materials
(hereinafter defined) (collectively “Regulations”). Tenant shall at its sole
cost and expense obtain any and all licenses or permits necessary for Tenant’s
use of the Premises. Tenant shall at its sole cost and expense promptly comply
with the requirements of any board of fire underwriters or other similar body
now or hereafter constituted. Tenant shall not do or permit anything to be done
in, on, under or about the Project or bring or keep anything which will in any
way increase the rate of any insurance upon the Premises, Building or Project or
upon any contents therein or cause a cancellation of said insurance or otherwise
affect said insurance in any manner. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect and hold Landlord harmless from and
against any loss, cost, expense, damage, attorneys’ fees or liability arising
out of the failure of Tenant to comply with any Regulation as required by this
Paragraph. Tenant’s obligations pursuant to the foregoing indemnity shall
survive the expiration or earlier termination of this Lease.


{2089-00107/00654094;7}    6

--------------------------------------------------------------------------------





D.    Hazardous Materials. As used in this Lease, “Hazardous Materials” shall
include, but not be limited to, hazardous, toxic and radioactive materials and
those substances defined as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic substances,” or other similar designations in any
Regulation. Tenant shall not cause, or allow any of Tenant’s Parties to cause,
any Hazardous Materials to be handled, used, generated, stored, released or
disposed of in, on, under or about the Premises, the Building or the Project or
surrounding land or environment in violation of any Regulations. Tenant must
obtain Landlord’s written consent prior to the introduction of any Hazardous
Materials onto the Project. Notwithstanding the foregoing, Tenant may handle,
store, use and dispose of products containing small quantities of Hazardous
Materials for “general office purposes” (such as toner for copiers and typical
and customary cleaning products) to the extent customary and necessary for the
Permitted Use of the Premises; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building, or
Project or surrounding land or environment. Tenant shall immediately notify
Landlord in writing of any Hazardous Materials’ contamination of any portion of
the Project of which Tenant becomes aware, whether or not caused by Tenant.
Landlord shall have the right at all reasonable times and if Landlord determines
in good faith that Tenant may not be in compliance with this Paragraph 4.D to
inspect the Premises and to conduct tests and investigations to determine
whether Tenant is in compliance with the foregoing provisions, the costs of all
such inspections, tests and investigations to be borne by Tenant if Tenant is
found to be in violation of its obligations under this Paragraph. Tenant shall
indemnify, defend (by counsel reasonably acceptable to Landlord), protect and
hold Landlord and the Landlord Indemnities (as defined in Paragraph 8.C. below)
harmless from and against any and all claims, liabilities, losses, costs, loss
of rents, liens, damages, injuries or expenses (including reasonable attorneys’
and consultants’ fees and court costs), demands, causes of action, or judgments
directly or indirectly arising out of or related to the use, generation,
storage, release, or disposal of Hazardous Materials by Tenant or any of
Tenant’s Parties in, on, under or about the Premises, the Building or the
Project or surrounding land or environment, which indemnity shall include,
without limitation, damages for personal or bodily injury, property damage,
damage to the environment or natural resources occurring on or off the Premises,
losses attributable to diminution in value or adverse effects on marketability,
the cost of any investigation, monitoring, government oversight, repair,
removal, remediation, restoration, abatement, and disposal, and the preparation
of any closure or other required plans, whether such action is required or
necessary prior to or following the expiration or earlier termination of this
Lease. Neither the consent by Landlord to the use, generation, storage, release
or disposal of Hazardous Materials nor the strict compliance by Tenant with all
laws pertaining to Hazardous Materials shall excuse Tenant from Tenant’s
obligation of indemnification pursuant to this Paragraph 4.D. Tenant’s
obligations pursuant to the foregoing indemnity shall survive the expiration or
earlier termination of this Lease. Tenant shall not be liable for any cost or
expense related to the investigation, removal, cleaning, abatement or
remediation of Hazardous Materials existing in the Premises prior to the date
Landlord tenders possession of the Premises to Tenant, including, without
limitation, Hazardous Materials in the ground water or soil, except to the
extent that any of the foregoing results directly or indirectly from any act or
omission by Tenant or any Tenant’s Parties or any Hazardous Materials disturbed,
distributed or exacerbated by Tenant or any Tenant’s Parties.



5.    RULES AND REGULATIONS


Tenant shall faithfully observe and comply with the building rules and
regulations attached hereto as Exhibit A and any other reasonable rules and
regulations and any modifications or additions thereto which Landlord may from
time to time prescribe in writing for the purpose of maintaining the proper
care, cleanliness, safety, traffic flow and general order of the Premises or the
Building or Project. Tenant shall cause Tenant’s Parties to comply with such
rules and regulations. Landlord shall not be responsible to Tenant for the
non-compliance by any other tenant or occupant of the Building or Project with
any of such rules and regulations, any other tenant’s or occupant’s lease or any
Regulations. In the event of a conflict between the rules and regulations and
the terms of the Lease, the terms of the Lease shall control.



6.    RENT


A.Base Rent. Tenant shall pay to Landlord and Landlord shall receive, without
notice or demand throughout the Term, Base Rent as specified in the Basic Lease
Information, payable in monthly installments in advance on or before the first
day of each calendar month, in lawful money of the United States, without
deduction or offset whatsoever, at the Remittance Address specified in the Basic
Lease Information or to such other place as Landlord may from time to time
designate in writing. Base Rent for the first full month of the Term for which
Base Rent is payable shall be paid by Tenant upon Tenant’s execution of this
Lease. If the obligation for payment of Base Rent commences on a day other than
the first day of a month, then Base Rent shall be prorated and the prorated
installment shall be paid on the first day of the calendar month next succeeding
the month in which Base Rent is payable. The Base Rent payable by Tenant
hereunder is subject to adjustment as provided elsewhere in this Lease, as
applicable. As used herein, the term “Base Rent” shall mean the Base Rent
specified in the Basic Lease Information as it may be so adjusted from time to
time.


B.Additional Rent. All monies other than Base Rent required to be paid by Tenant
hereunder, including, but not limited to, Tenant’s Proportionate Share of
Operating Expenses, as specified in Paragraph 7 of this Lease, charges to be
paid by Tenant under Paragraph 15, the interest and late charge described in
Paragraphs 26.D. and E., and any monies spent by Landlord pursuant to Paragraph
30, shall be considered additional rent (“Additional Rent”). “Rent” shall mean
Base Rent and Additional Rent.




{2089-00107/00654094;7}    7

--------------------------------------------------------------------------------






7.    OPERATING EXPENSES


A.    Operating Expenses. In addition to the Base Rent required to be paid
hereunder, beginning with the expiration of the Base Year specified in the Basic
Lease Information (the “Base Year”) Tenant shall pay as Additional Rent,
Tenant’s Proportionate Share of the Building and/or Project (as applicable), as
defined in the Basic Lease Information, of increases in Operating Expenses
(defined below) over the Operating Expenses incurred by Landlord during the Base
Year (the “Base Year Operating Expenses”) in the manner set forth below. Base
Year Operating Expenses shall not include market-wide labor-rate increases due
to extraordinary circumstances including, but not limited to, boycotts and
strikes, and utility rate increases due to extraordinary circumstances
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages, or amortized costs relating to capital improvements. Tenant
shall pay the applicable Tenant’s Proportionate Share of each such increases in
Operating Expenses. Landlord and Tenant acknowledge that if the number of
buildings which constitute the Project increases or decreases, or if changes are
made to the physical size of the Premises, Building or Project or the
configuration of any thereof, Landlord may at its discretion reasonably and
equitably adjust Tenant’s Proportionate Share of the Building or Project to
reflect the change. Landlord’s determination of Tenant’s Proportionate Share of
the Building and of the Project shall be conclusive so long as the method of
calculation used is reasonably and consistently applied to all leases in the
Building and Project. “Operating Expenses” shall mean all expenses and costs of
every kind and nature which Landlord shall pay or become obligated to pay,
because of or in connection with the ownership, management, maintenance, repair,
preservation, replacement and operation of the Building or Project and its
supporting facilities and such additional facilities now and in subsequent years
as may be determined by Landlord to be necessary or desirable to the Building
and/or Project (as determined in a reasonable manner) other than those expenses
and costs which are specifically attributable to Tenant or which are expressly
made the financial responsibility of Landlord or specific tenants of the
Building or Project pursuant to this Lease. Notwithstanding anything in this
Lease to the contrary, in no event shall the component of Operating Expenses for
any Lease year consisting of electrical costs be less than the component of Base
Year Operating Expenses consisting of electrical costs. Operating Expenses shall
include, but are not limited to, the following:
(1)    Taxes. All real property taxes and assessments, possessory interest
taxes, sales taxes, personal property taxes, business or license taxes or fees,
gross receipts taxes, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, and other impositions,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind (including fees “in-lieu” of any such tax or assessment) which are
now or hereafter assessed, levied, charged, confirmed, or imposed by any public
authority upon the Building or Project, its operations or the Rent (or any
portion or component thereof), or any tax, assessment or fee imposed in
substitution, partially or totally, of any of the above. Operating Expenses
shall also include any taxes, assessments, reassessments, or other fees or
impositions with respect to the development, leasing, management, maintenance,
alteration, repair, use or occupancy of the Premises, Building or Project or any
portion thereof, including, without limitation, by or for Tenant, and all
increases therein or reassessments thereof whether the increases or
reassessments result from increased rate and/or valuation (whether upon a
transfer of the Building or Project or any portion thereof or any interest
therein or for any other reason). Operating Expenses shall not include
inheritance or estate taxes imposed upon or assessed against the interest of any
person in the Project, or taxes computed upon the basis of the net income of any
owners of any interest in the Project. If it shall not be lawful for Tenant to
reimburse Landlord for all or any part of such taxes, the monthly rental payable
to Landlord under this Lease shall be revised to net Landlord the same net
rental after imposition of any such taxes by Landlord as would have been payable
to Landlord prior to the payment of any such taxes.
(2)    Insurance. All insurance premiums and costs, including, but not limited
to, any deductible amounts, premiums and other costs of insurance incurred by
Landlord, including for the insurance coverage set forth in Paragraph 8.A.
herein, so long as neither the premiums nor the deductible amounts are
materially in excess of those typically maintained by owners of comparable
properties in the greater San Jose, California area.
(3)    Common Area Maintenance.
(a)    Repairs, replacements, and general maintenance of and for the Building
and Project and public and common areas and facilities of and comprising the
Building and Project, including, but not limited to, the roof and roof membrane,
windows, elevators, restrooms, conference rooms, health club facilities,
lobbies, mezzanines, balconies, mechanical rooms, building exteriors, alarm
systems, pest extermination, landscaped areas, parking and service areas,
driveways, sidewalks, loading areas, fire sprinkler systems, sanitary and storm
sewer lines, utility services, heating/ventilation/air conditioning systems,
electrical, mechanical or other systems, telephone equipment and wiring
servicing, plumbing, lighting, and any other items or areas which affect the
operation or appearance of the Building or Project, which determination shall be
at Landlord’s commercially reasonable discretion, except for: those items to the
extent paid for by the proceeds of insurance; and those items attributable
solely or jointly to specific tenants of the Building or Project.
(b)    Repairs, replacements, and general maintenance shall include the cost of
any improvements made to or assets acquired for the Project or Building that in
Landlord’s commercially reasonable discretion may reduce any other Operating
Expenses, including present or future repair work, are reasonably necessary for
the health and safety of the occupants of the Building or Project, or for the
operation of the Building systems, services and equipment, or are required to
comply with any Regulation, such costs or allocable portions thereof to be
amortized over the useful life thereof, as Landlord shall determine in a
commercially reasonable manner, together with interest on the unamortized
balance at the publicly announced “prime rate” charged by Wells Fargo Bank, N.A.
(San Francisco) or its successor at the time such improvements or capital assets
are constructed or acquired,


{2089-00107/00654094;7}    8

--------------------------------------------------------------------------------





plus two (2) percentage points, or in the absence of such prime rate, then at
the U.S. Treasury six-month (6-month) market note (or bond, if so designated)
rate as published by any national financial publication selected by Landlord,
plus four (4) percentage points, but in no event more than the maximum rate
permitted by law.
(c)    Payment under or for any easement, license, permit, operating agreement,
declaration, restrictive covenant or instrument relating to the Building or
Project.
(d)    All expenses and rental related to services and costs of supplies,
materials and equipment used in operating, managing and maintaining the
Premises, Building and Project, the equipment therein and the adjacent
sidewalks, driveways, parking and service areas, including, without limitation,
expenses related to service agreements regarding security, fire and other alarm
systems, janitorial services, window cleaning, elevator maintenance, Building
exterior maintenance, landscaping and expenses related to the administration,
management and operation of the Project (not materially in excess of those
typically charged or paid by owners of comparable properties in the greater San
Jose, California area), including without limitation salaries, wages and
benefits and management office rent.
(e)    The cost of supplying any services and utilities which benefit all or a
portion of the Premises, Building or Project, including without limitation
services and utilities provided pursuant to Paragraph 15 hereof.
(f)    Legal expenses and the cost of audits by certified public accountants;
provided, however, that legal expenses chargeable as Operating Expenses shall
not include the cost of negotiating leases, collecting rents, evicting tenants
nor shall it include costs incurred in legal proceedings with or against any
tenant or to enforce the provisions of any lease.
(g)    A management and accounting cost recovery fee, not materially in excess
of those typically charged by owners of comparable properties in the greater San
Jose, California area.
If the rentable area of the Building and/or Project is not fully occupied during
the Base Year or any fiscal year of the Term as determined by Landlord, an
adjustment shall be made in Landlord’s discretion in computing the Operating
Expenses for such year so that Tenant pays an equitable portion of all variable
items (e.g., utilities, janitorial services and other component expenses that
are affected by variations in occupancy levels) of Operating Expenses, as
reasonably determined by Landlord; provided, however, that in no event shall
Landlord be entitled to collect in excess of one hundred percent (100%) of the
total Operating Expenses from all of the tenants in the Building or Project, as
the case may be.
Notwithstanding anything to the contrary contained in this Lease, Operating
Expenses shall not include (i) the cost of providing tenant improvements or
other specific costs incurred for the account of, separately billed to and paid
by specific tenants of the Building or Project, (ii) the initial construction
cost of the Building, or debt service on any mortgage or deed of trust recorded
with respect to the Project other than pursuant to Paragraph 7.A(3)(b) above,
(iii) Sums paid to subsidiaries or other affiliates of Landlord for services on
or to the Project and/or Premises, but only to the extent that the costs of such
services exceed the competitive cost for such services rendered by persons or
entities of similar skill, competence and experience, (iv) any fines, penalties
or interest resulting from the negligence or willful misconduct of the Landlord
or its agents, contractors, or employees, (v) fines, costs or penalties incurred
as a result and to the extent of a violation by Landlord or other tenants of the
Project of any applicable Regulations, (vi) Landlord’s charitable and political
contributions, (vii) ground lease rental, (viii) attorney's fees and other
expenses incurred in connection with negotiations or disputes with prospective
tenants or tenants or other occupants of the Project, (ix) the cost or expense
of any services or benefits provided generally to other tenants in the Project
and not provided or available to Tenant, (x) all costs of purchasing or leasing
major sculptures, paintings or other major works or objects of art (as opposed
to decorations purchased or leased by Landlord for display in the common areas
of the Project), (xi) any expenses for which Landlord has received actual
reimbursement (other than through Operating Expenses), (xii) penalties, interest
and other costs incurred by Landlord in connection with Landlord’s failure to
comply with conditions, covenants and restrictions applicable to the Project,
(xiii) interest (except as provided in this Lease for the amortization of
capital improvements and except to the extent incurred as a result of any act or
omission of Tenant), (xiv) the cost of complying with any Regulations in effect
(and as interpreted and enforced) on the date of this Lease, provided that if
any portion of the common areas of the Project that was in compliance with all
applicable Regulations on the date of this Lease becomes out of compliance due
to normal wear and tear, the cost of bringing such portion of the Project into
compliance shall be included in Operating Expenses unless otherwise excluded
pursuant to the terms hereof, (xv) costs incurred in connection with any
relocation of tenants within the Project, (xvi) the cost of repairs or
replacements incurred by reason of fire or other casualty, or condemnation, to
the extent Landlord actually receives proceeds of property and casualty
insurance policies or condemnation awards or would have received such proceeds
had Landlord maintained the insurance required to be maintained by Landlord
under this Lease, (xvii) deductibles materially greater than those typically
carried by landlords for comparable properties in the greater San Jose area, and
(xviii) any cost or expense related to removal, cleaning, abatement or
remediation of Hazardous Materials existing as of the date of this Lease in or
about the Building, common areas or Project except to the extent such removal,
cleaning, abatement or remediation is related to the general repair and
maintenance of the Project. Notwithstanding anything herein to the contrary, in
any instance wherein Landlord, in Landlord’s sole but reasonable discretion,
believes Tenant to be responsible for any amounts greater than Tenant’s
Proportionate Share, Landlord shall have the right to allocate costs in an
equitable manner Landlord deems appropriate.


{2089-00107/00654094;7}    9

--------------------------------------------------------------------------------





The above enumeration of services and facilities shall not be deemed to impose
an obligation on Landlord to make available or provide such services or
facilities except to the extent if any that Landlord has specifically agreed
elsewhere in this Lease to make the same available or provide the same. Without
limiting the generality of the foregoing, Tenant acknowledges and agrees that it
shall be responsible for providing adequate security for its use of the
Premises, the Building and the Project and that Landlord shall have no
obligation or liability with respect thereto, except to the extent if any that
Landlord has specifically agreed elsewhere in this Lease to provide the same.
B.    Payment of Estimated Operating Expenses. “Estimated Operating Expenses”
for any particular year shall mean Landlord’s estimate of the Operating Expenses
for such fiscal year made with respect to such fiscal year as hereinafter
provided. Landlord shall have the right from time to time to revise its fiscal
year and interim accounting periods so long as the periods as so revised are
reconciled with prior periods in a reasonable manner. During the last month of
each fiscal year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Estimated Operating Expenses and Base
Year Operating Expenses for the ensuing fiscal year. Tenant shall pay Tenant’s
Proportionate Share of the difference between Estimated Operating Expenses and
Base Year Operating Expenses with installments of Base Rent for the fiscal year
to which the Estimated Operating Expenses applies in monthly installments on the
first day of each calendar month during such year, in advance. Such payment
shall be construed to be Additional Rent for all purposes hereunder. If at any
time during the course of the fiscal year, Landlord determines that Operating
Expenses are projected to vary from the then Estimated Operating Expenses,
Landlord may, by written notice to Tenant, revise the Estimated Operating
Expenses for the balance of such fiscal year, and Tenant’s monthly installments
for the remainder of such year shall be adjusted so that by the end of such
fiscal year Tenant has paid to Landlord Tenant’s Proportionate Share of the
revised difference between Estimated Operating Expenses and Base Year Operating
Expenses for such year, such revised installment amounts to be Additional Rent
for all purposes hereunder.
C.    Computation of Operating Expense Adjustment. “Operating Expense
Adjustment” shall mean the difference between Estimated Operating Expenses and
actual Operating Expenses for any fiscal year over Base Year Operating Expenses,
determined as hereinafter provided. Within one hundred twenty (120) days after
the end of each fiscal year, or as soon thereafter as practicable, Landlord
shall deliver to Tenant a statement of actual Operating Expenses for the fiscal
year just ended, accompanied by a computation of Operating Expense Adjustment.
If such statement shows that Tenant’s payment based upon Estimated Operating
Expenses is less than Tenant’s Proportionate Share of actual increases in
Operating Expenses over the Base Year Operating Expenses, then Tenant shall pay
to Landlord the difference within thirty (30) days after receipt of such
statement, such payment to constitute Additional Rent for all purposes
hereunder. If such statement shows that Tenant’s payments of Estimated Operating
Expenses exceed Tenant’s Proportionate Share of actual increases in Operating
Expenses over the Base Year Operating Expenses, then (provided that Tenant is
not in default under this Lease) Landlord shall pay to Tenant the difference
within thirty (30) days after delivery of such statement to Tenant or credit
such difference to the next installment of Base Rent and/or Tenant’s
Proportionate Share of Operating Expenses due hereunder. If this Lease has been
terminated or the Term hereof has expired prior to the date of such statement,
then the Operating Expense Adjustment shall be paid by the appropriate party
within thirty (30) days after the date of delivery of the statement. Tenant’s
obligation to pay increases in Operating Expenses over the Base Year Operating
Expenses shall commence on January 1 of the year succeeding the Base Year.
Should this Lease commence or terminate at any time other than the first day of
the fiscal year, Tenant’s Proportionate Share of the Operating Expense
Adjustment shall be prorated based on a month of thirty (30) days and the number
of calendar months during such fiscal year that this Lease is in effect. Tenant
shall in no event be entitled to any credit if Operating Expenses in any year
are less than Base Year Operating Expenses. Notwithstanding anything to the
contrary contained in Paragraph 7.A or 7.B, Landlord’s failure to provide any
notices or statements within the time periods specified in those paragraphs
shall in no way excuse Tenant from its obligation to pay Tenant’s Proportionate
Share of increases in Operating Expenses.
D.    Gross Lease. This shall be a gross Lease, however, it is intended that
Base Rent shall be paid to Landlord absolutely net of all costs and expenses,
other than Operating Expenses each year equal to Tenant’s Proportionate Share of
Base Year Operating Expenses, except as otherwise specifically provided to the
contrary in this Lease, and the Operating Expense Adjustment are intended to
pass on to Tenant and reimburse Landlord for all costs and preservation,
replacement and operation of the Building and/or Project and its supporting
facilities and such additional facilities, in excess of the Base Year Operating
Expenses, except as specifically provided to the contrary in this Lease. The
provisions for payment of increases in Operating Expenses and the Operating
Expense Adjustment are intended to pass on to Tenant and reimburse Landlord for
all costs and expenses of the nature described in Paragraph 7.A. incurred in
connection with the ownership, management, maintenance, repair, preservation,
replacement and operation of the Building and/or Project and its supporting
facilities and such additional facilities, in excess of the Base Year Operating
Expenses, now and in subsequent years as may be determined by Landlord to be
necessary or desirable to the Building and/or Project.
E.    Tenant Audit. If Tenant shall dispute the amount set forth in any
statement provided by Landlord under Paragraph 7.B. or 7.C. above, Tenant shall
have the right (at Tenant’s sole cost and expense), not later than thirty (30)
days following receipt of such statement and upon the condition that Tenant
shall first deposit with Landlord the full amount in dispute, to notify Landlord
that it wishes to audit Landlord’s books and records with respect to Operating
Expenses for such fiscal year. Such audit shall be conducted by certified public
accountants selected by Tenant and subject to Landlord’s reasonable right of
approval. The Operating Expense Adjustment shall be appropriately adjusted on
the basis of such audit, and any overpayment returned to Tenant within thirty
(30) days of determination of such overpayment. If such audit reveals that
Tenant was overcharged by five percent (5%) or more, Landlord, within forty-five
(45) days after its receipt of paid invoices therefor from Tenant, shall
reimburse Tenant for the reasonable amounts paid by Tenant to third parties in
connection with such review by Tenant; provided, however, that in no event shall
Landlord be obligated to reimburse Tenant for costs in excess of $2,000.00. If
Tenant shall not request an audit in


{2089-00107/00654094;7}    10

--------------------------------------------------------------------------------





accordance with the provisions of this Paragraph 7.E. within thirty (30) days
after receipt of Landlord’s statement provided pursuant to Paragraph 7.B. or
7.C., such statement shall be final and binding for all purposes hereof. Tenant
acknowledges and agrees that any information revealed in the above described
audit may contain proprietary and sensitive information and that significant
damage could result to Landlord if such information were disclosed to any party
other than Tenant’s auditors. Except in connection with any legal action
relating to such dispute, Tenant shall not in any manner disclose, provide or
make available any information revealed by the audit to any person or entity
without Landlord’s prior written consent, which consent may be withheld by
Landlord in its sole and absolute discretion. The information disclosed by the
audit will be used by Tenant solely for the purpose of evaluating Landlord’s
books and records in connection with this Paragraph 7.E.



8.    INSURANCE AND INDEMNIFICATION


A.    Tenant’s Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term the following:
(1)    Property Insurance. Property/Business Interruption Insurance written on
an All Risk or Special Cause of Loss Form, including earthquake sprinkler
leakage, at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s business and trade fixtures, equipment, movable
partitions, furniture, merchandise and other personal property within the
Premises (“Tenant’s Property”) and any Leasehold Improvements (as defined in
Paragraph 12.C below) performed by or for the benefit of Tenant.
(2)    Liability Insurance. Commercial General Liability insurance covering
bodily injury and property damage liability occurring in or about the Premises
or arising out of the use and occupancy of the Premises and the Project, and any
part of either, and any areas adjacent thereto, and the business operated by
Tenant or by any other occupant of the Premises. Such insurance shall include
contractual liability insurance coverage insuring all of Tenant’s indemnity
obligations under this Lease. Such coverage shall have a minimum combined single
limit of liability of at least Two Million Dollars ($2,000,000.00), and a
minimum general aggregate limit of Three Million Dollars ($3,000,000.00), with
an “Additional Insured – Managers or Lessors of Premises Endorsement.” All such
policies shall be written to apply to all bodily injury (including death),
property damage or loss, personal and advertising injury and other covered loss,
however occasioned, occurring during the policy term, shall include Landlord and
any party holding an interest to which this Lease may be subordinated as an
additional insured, and shall provide that such coverage shall be “primary” and
non-contributing with any insurance maintained by Landlord, which shall be
excess insurance only. Such coverage shall contain coverage including employees
as additional insureds if not covered by Tenant’s Commercial General Liability
Insurance. All such insurance shall provide for the severability of interests of
insureds; and shall be written on an “occurrence” basis, which shall afford
coverage for all claims based on acts, omissions, injury and damage, which
occurred or arose (or the onset of which occurred or arose) in whole or in part
during the policy period. So long as the coverage afforded Landlord, the other
additional insureds and any designees of Landlord holding an interest to which
this Lease may be subordinated shall not be reduced or otherwise adversely
affected, all or part of Tenant’s insurance may be carried under a blanket
policy covering the Premises and any other of Tenant’s locations, or by means of
a so called “Umbrella” policy.
(3)    Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation Insurance as required by any Regulation, and Employers’ Liability
Insurance in amounts not less than One Million Dollars ($1,000,000) each
accident for bodily injury by accident; One Million Dollars ($1,000,000) policy
limit for bodily injury by disease; and One Million Dollars ($1,000,000) each
employee for bodily injury by disease.
(4)    Commercial Auto Liability Insurance. Commercial auto liability insurance
with a combined limit of not less than One Million Dollars ($1,000,000) for
bodily injury and property damage for each accident. Such insurance shall cover
liability relating to any auto (including owned, hired and non-owned autos).
(5)    Alterations Requirements. In the event Tenant shall desire to perform any
Alterations, Tenant shall deliver to Landlord, prior to commencing such
Alterations (i) evidence satisfactory to Landlord that Tenant carries “Builder’s
Risk” insurance covering construction of such Alterations in an amount and form
approved by Landlord, (ii) such other insurance as Landlord shall
nondiscriminatorily require, and (iii) a lien and completion bond or other
security in form and amount satisfactory to Landlord.
(6)    General Insurance Requirements. All coverages described in this Paragraph
8.A. shall be endorsed to (i) provide Landlord with thirty (30) days’ notice of
cancellation or change in terms; and (ii) waive all rights of subrogation by the
insurance carrier against Landlord. If at any time during the Term the amount or
coverage of insurance which Tenant is required to carry under this Paragraph
8.A. is, in Landlord’s reasonable judgment, materially less than the amount or
type of insurance coverage typically carried by owners or tenants of properties
located in the general area in which the Premises are located which are similar
to and operated for similar purposes as the Premises or if Tenant’s use of the
Premises should change with or without Landlord’s consent, Landlord shall have
the right to require Tenant to increase the amount or change the types of
insurance coverage required under this Paragraph 8.A. All insurance policies
required to be carried by Tenant under this Lease shall be written by companies
rated A X or better in “Best’s Insurance Guide” and authorized to do business in
the State of California. In any event deductible amounts under all insurance
policies required to be carried by Tenant under this Lease shall not exceed Five
Thousand Dollars ($5,000.00) per occurrence. Tenant shall deliver to Landlord on
or before the Term Commencement Date, and thereafter at least thirty (30) days
before the expiration dates of the expired policies, certified copies of
Tenant’s insurance policies, or a certificate evidencing the same issued by the
insurer thereunder; and, if Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other


{2089-00107/00654094;7}    11

--------------------------------------------------------------------------------





remedies in the event of a default by Tenant hereunder, procure the same for the
account of Tenant, and the cost thereof shall be paid to Landlord as Additional
Rent.
B.    Landlord’s Insurance. All insurance maintained by Landlord shall be for
the sole benefit and under the control of Landlord. Landlord agrees to maintain
property insurance insuring the Building against damage or destruction due to
risk including fire, vandalism, and malicious mischief in an amount not less
than the replacement cost thereof, in form and with deductibles and endorsements
as selected by Landlord. At its election, Landlord may instead (but shall have
no obligation to) obtain “All Risk” coverage and liability insurance, and may
also obtain earthquake, pollution and/or flood insurance, and loss of rents
coverage, in each case in amounts selected from time to time by Landlord.
Landlord shall not be obligated to insure, and shall have no responsibility
whatsoever for any damage to, any furniture, machinery, goods, inventory or
supplies, or other personal property or fixtures which Tenant may keep or
maintain in the Premises, or any Alterations within the Premises. The cost of
all such insurance is included in Operating Expenses.
C.    Indemnification. Tenant shall indemnify, defend by counsel reasonably
acceptable to Landlord, protect and hold Landlord and each of Landlord’s
respective directors, shareholders, partners, lenders, members, managers,
contractors, affiliates and employees (collectively, “Landlord Indemnities”)
harmless from and against any and all claims, liabilities, losses, costs, loss
of rents, liens, damages, injuries or expenses, including reasonable attorneys’
and consultants’ fees and court costs, demands, causes of action, or judgments,
directly or indirectly arising out of or related to: (1) claims of injury to or
death of persons or damage to property or business loss occurring or resulting
directly or indirectly from the use or occupancy of the Premises, Building or
Project by Tenant or Tenant’s Parties, or from activities or failures to act of
Tenant or Tenant’s Parties; (2) claims arising from work or labor performed, or
for materials or supplies furnished to or at the request or for the account of
Tenant in connection with performance of any work done for the account of Tenant
within the Premises or Project; (3) claims arising from any breach or default on
the part of Tenant in the performance of any covenant contained in this Lease;
and (4) claims arising from the negligence or intentional acts or omissions of
Tenant or Tenant’s Parties. The foregoing indemnity by Tenant shall not be
applicable to claims to the extent arising from the gross negligence or willful
misconduct of Landlord or any of Landlord’s agents or employees. Landlord shall
not be liable to Tenant and Tenant hereby waives all claims against Landlord for
any injury to or death of, or damage to any person or property or business loss
in or about the Premises, Building or Project by or from any cause whatsoever
(other than Landlord’s gross negligence or willful misconduct) and, without
limiting the generality of the foregoing, whether caused by water leakage of any
character from the roof, walls, basement or other portion of the Premises,
Building or Project, or caused by gas, fire, oil or electricity in, on or about
the Premises, Building or Project, acts of God or of third parties, or any
matter outside of the reasonable control of Landlord. Nothing herein shall be
construed as to diminish the repair and maintenance obligations of Landlord
contained elsewhere in this Lease. The provisions of this Paragraph shall
survive the expiration or earlier termination of this Lease.

9.    WAIVER OF SUBROGATION


Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements (defined in Paragraph 12.C), the Building, the
Premises, or any contents thereof, including rights, claims, actions and causes
of action based on negligence, which loss or damage is (or would have been, had
the insurance required by this Lease been carried) covered by insurance. For the
purposes of this waiver, any deductible with respect to a party’s insurance
shall be deemed covered by and recoverable by such party under valid and
collectable policies of insurance.



10.    LANDLORD’S REPAIRS AND MAINTENANCE


Landlord shall maintain in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, its agents and contractors excluded, the
structural soundness of the roof (which does not include the roof membrane), the
structural soundness of the foundation, and the structural soundness of the
exterior walls of the Building at Landlord’s sole cost and expense, and,
notwithstanding anything to the contrary contained in this Lease, no portion of
such costs and expenses shall be passed though to Tenant as part of Operating
Expenses. The term “exterior walls” as used herein shall not include windows,
glass or plate glass, doors, special store fronts or office entries. Any damage
caused by or repairs necessitated by any negligence or act of Tenant or Tenant’s
Parties may be repaired by Landlord at Landlord’s option and Tenant’s expense.
In addition, Landlord shall maintain in good repair, reasonable wear and tear
excepted, the common areas, Building systems, exterior windows, exterior glass
and exterior doors, and the costs and expenses incurred in connection with doing
so shall be handled in accordance with the provisions of Paragraph 7. Tenant
shall immediately give Landlord written notice of any defect or need of repairs
in such components of the Building for which Landlord is responsible, after
which Landlord shall have a reasonable opportunity and the right to enter the
Premises at all reasonable times to repair same. Landlord’s liability with
respect to any defects, repairs, or maintenance for which Landlord is
responsible under any of the provisions of this Lease shall be limited to the
cost of such repairs or maintenance, and there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of repairs, alterations or
improvements in or to any portion of the Premises, the Building or the Project
or to fixtures, appurtenances or equipment in the Building, except as provided
in Paragraph 24. By taking possession of the Premises, and subject to the
completion of the Punchlist Items (as set forth above), Tenant accepts them “as
is,” as being in good order, condition and repair and the condition in which
Landlord is obligated to deliver them and suitable for the Permitted Use and
Tenant’s intended operations in the Premises, whether or not any notice of
acceptance is given. Landlord agrees that the roof and base Building electrical,
heating, life safety, ventilation and air conditioning and plumbing systems
located in the Premises shall be in good working order as of the date Landlord
delivers possession of the Premises, with the Initial Alterations Substantially
Complete, to Tenant. Except to the extent caused by the acts or omissions of
Tenant or any Tenant’s Parties or by any alterations or improvements performed
by or on behalf of Tenant, if such systems are not in good working order as of


{2089-00107/00654094;7}    12

--------------------------------------------------------------------------------





the date possession of the Premises is delivered to Tenant and Tenant provides
Landlord with notice of the same within thirty (30) days following the date
Landlord delivers possession of the Premises to Tenant, Landlord shall be
responsible for repairing or restoring the same, at its sole cost and expense.

11.    TENANT’S REPAIRS AND MAINTENANCE


Tenant shall periodically inspect the Premises to identify any conditions that
are dangerous or in need of maintenance or repair. Tenant shall promptly provide
Landlord with notice of any such conditions. Tenant shall, at its sole cost and
expense, perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units solely serving the Premises (if any),
kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving the Premises; and (g) Alterations. Subject to the terms of
Paragraph 9, to the extent Landlord is not reimbursed by insurance proceeds,
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant’s Parties and their respective contractors
and vendors. If Tenant fails to commence making any repairs to the Premises for
more than twenty (20) days after notice from Landlord (although notice shall not
be required in an emergency), Landlord may make the repairs, and Tenant shall
pay the reasonable cost of the repairs, together with an administrative charge
in an amount equal to five percent (5%) of the cost of the repairs.



12.    ALTERATIONS


A.    Tenant shall not make, or allow to be made, any alterations, physical
additions, improvements or partitions, including without limitation the
attachment of any fixtures or equipment, in, about or to the Premises
(“Alterations”) without obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed with respect
to proposed Alterations which: (a) comply with all applicable Regulations; (b)
are, in Landlord’s reasonable opinion, compatible with the Building or the
Project and its mechanical, plumbing, electrical, heating/ventilation/air
conditioning systems, and will not cause the Building or Project or such systems
to be required to be modified to comply with any Regulations (including, without
limitation, the Americans With Disabilities Act); and (c) will not interfere
with the use and occupancy of any other portion of the Building or Project by
any other tenant or its invitees. Specifically, but without limiting the
generality of the foregoing, Landlord shall have the right of written consent
for all plans and specifications for the proposed Alterations, construction
means and methods, all appropriate permits and licenses, any contractor or
subcontractor to be employed on the work of Alterations, and the time for
performance of such work, and may impose rules and regulations for contractors
and subcontractors performing such work. Tenant shall also supply to Landlord
any documents and information reasonably requested by Landlord in connection
with Landlord’s consideration of a request for approval hereunder. Tenant shall
cause all Alterations to be accomplished in a first-class, good and workmanlike
manner, and to comply with all applicable Regulations and Paragraph 27 hereof.
Tenant shall at Tenant’s sole expense, perform any additional work required
under applicable Regulations due to the Alterations hereunder. No review or
consent by Landlord of or to any proposed Alteration or additional work shall
constitute a waiver of Tenant’s obligations under this Paragraph 12, nor
constitute any warranty or representation that the same complies with all
applicable Regulations, for which Tenant shall at all times be solely
responsible. Tenant shall reimburse Landlord for all costs which Landlord may
incur in connection with granting approval to Tenant for any such Alterations,
including any costs or expenses which Landlord may incur in electing to have
outside architects and engineers review said plans and specifications, and shall
pay Landlord an administration fee of three percent (3%) of the cost of the
Alterations as Additional Rent hereunder. All such Alterations shall remain the
property of Tenant until the expiration or earlier termination of this Lease, at
which time they shall be and become the property of Landlord; provided, however,
that Landlord may, at Landlord’s option, require that Tenant, at Tenant’s
expense, remove any or all Alterations made by Tenant and restore the Premises
by the expiration or earlier termination of this Lease, to their condition
existing prior to the construction of any such Alterations. All such removals
and restoration shall be accomplished in a first-class and good and workmanlike
manner so as not to cause any damage to the Premises or Project whatsoever. If
Tenant fails to remove such Alterations or Tenant’s trade fixtures or furniture
or other personal property prior to the expiration or earlier termination of
this Lease, Landlord may keep and use them or remove any of them and cause them
to be stored or sold in accordance with applicable Regulations, at Tenant’s sole
expense. In addition to and wholly apart from Tenant’s obligation to pay
Tenant’s Proportionate Share of Operating Expenses, Tenant shall be responsible
for and shall pay prior to delinquency any taxes or governmental service fees,
possessory interest taxes, fees or charges in lieu of any such taxes, capital
levies, or other charges imposed upon, levied with respect to or assessed
against its fixtures or personal property, on the value of Alterations within
the Premises, and on Tenant’s interest pursuant to this Lease, or any increase
in any of the foregoing based on such Alterations. To the extent that any such
taxes are not separately assessed or billed to Tenant, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.
Notwithstanding the foregoing, if Tenant fails to timely perform its removal and
repair obligations as set forth under this Lease, Tenant shall pay to Landlord
the cost of removing any such Alterations and restoring the Premises to their
original condition and such cost shall include a reasonable charge for
Landlord’s overhead and profit as provided above, and such amount may be
deducted from the Security Deposit or any other sums or amounts held by Landlord
under this Lease.
B.    In compliance with Paragraph 27 hereof, at least ten (10) business days
before beginning construction of any Alteration, Tenant shall give Landlord
written notice of the expected commencement date of that construction to permit
Landlord to post and record a notice of non-responsibility. Upon substantial
completion of construction, if the law so provides, Tenant shall cause a timely
notice of completion to be recorded in the office of the recorder of the county
in which the Building is located.


{2089-00107/00654094;7}    13

--------------------------------------------------------------------------------





C.    All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant, provided that Tenant, at its
expense, in compliance with the National Electric Code or other applicable
Regulations, shall remove any Cable. In addition, Landlord, by written notice to
Tenant at least thirty (30) days prior to the Term Expiration Date, may require
Tenant, at its expense, to remove any Leasehold Improvements that, in Landlord’s
reasonable judgment, are of a nature that would require removal and repair costs
that are materially in excess of the removal and repair costs associated with
standard office improvements (the Cable and such other items collectively are
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The Required Removables shall be removed by Tenant before the
Term Expiration Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense. Tenant, at
the time it requests approval for a proposed Alteration, including any Initial
Alterations, as such terms may be defined in the Work Letter attached as
Exhibit C, may request in writing that Landlord advise Tenant whether the
Alteration, including any Initial Alterations, or any portion thereof, is a
Required Removable. Within ten (10) days after receipt of Tenant’s request,
Landlord shall advise Tenant in writing as to which portions of the alteration
or other improvements are Required Removables. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no obligation to remove any
portion of the Initial Alterations, as such term is defined in Exhibit C, except
for any non-Building standard improvements or alterations and any portion of the
Initial Alterations which Landlord has advised Tenant to be a Required
Removables.
Notwithstanding anything to the contrary contained herein, so long as Tenant’s
written request for consent for a proposed Alterations substantially contains
the following language “PURSUANT TO ARTICLE 12 OF THE LEASE, IF LANDLORD
CONSENTS TO THE SUBJECT ALTERATIONS, LANDLORD SHALL NOTIFY TENANT IN WRITING
WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATIONS BE REMOVED AT THE
EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord gives its
consent for any such Alterations, if it so does, Tenant shall also be notified
whether or not Landlord will require that such Alterations be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Article 36 hereof, Tenant shall be
required to remove all Alterations made to the Premises except for any such
Alterations which Landlord expressly indicates or is deemed to have indicated
shall not be required to be removed from the Premises by Tenant. If Tenant’s
written notice strictly complies with the foregoing and if Landlord fails to
notify Tenant within twenty (20) days whether Tenant shall be required to remove
the subject Alterations at the expiration or earlier termination of this Lease,
it shall be assumed that Landlord shall require the removal of the subject
Alterations.

13.    SIGNS


Tenant shall not place, install, affix, paint or maintain any signs, notices,
graphics or banners whatsoever or any window decor which is visible in or from
public view or corridors, the common areas or the exterior of the Premises or
the Building, in or on any exterior window or window fronting upon any common
areas or service area without Landlord’s prior written approval which Landlord
shall have the right to withhold in its absolute and sole discretion; provided
that Tenant’s name shall be included in any Building-standard door and directory
signage, if any, in accordance with Landlord’s Building signage program,
including without limitation, payment by Tenant of any reasonable fee charged by
Landlord for maintaining such signage, which fee shall constitute Additional
Rent hereunder. Any installation of signs, notices, graphics or banners on or
about the Premises or Project approved by Landlord shall be subject to any
Regulations and to any other requirements imposed by Landlord. Tenant shall
remove all such signs or graphics by the expiration or any earlier termination
of this Lease. Such installations and removals shall be made in such manner as
to avoid injury to or defacement of the Premises, Building or Project and any
other improvements contained therein, and Tenant shall repair any injury or
defacement including without limitation discoloration caused by such
installation or removal.



14.    INSPECTION/POSTING NOTICES


Upon twenty-four (24) hours’ notice, except in emergencies where no such notice
shall be required, Landlord and Landlord’s agents and representatives, shall
have the right to enter the Premises to inspect the same, to clean, to perform
such work as may be permitted or required hereunder, to make repairs,
improvements or alterations to the Premises, Building or Project or to other
tenant spaces therein, to deal with emergencies, to post such notices as may be
permitted or required by law to prevent the perfection of liens against
Landlord’s interest in the Project or to exhibit the Premises to prospective
tenants (during the last nine (9) months of the Term), purchasers, encumbrancers
or to others, or for any other purpose as Landlord may deem reasonably necessary
or desirable; provided, however, that Landlord shall use reasonable efforts not
to unreasonably interfere with Tenant’s business operations. Tenant shall not be
entitled to any abatement of Rent by reason of the exercise of any such right of
entry. Tenant waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby. Landlord shall at all times
have and retain a key with which to unlock all of the doors in, upon and about
the Premises, excluding Tenant’s vaults and safes or special security areas
(designated in advance), and Landlord shall have the right to use any and all
means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises or portions thereof obtained by Landlord by any of said
means, or otherwise, shall not be construed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portions thereof. At any time within six (6)
months prior to the expiration of the Term or following any earlier termination
of this Lease or agreement to terminate this Lease, Landlord shall have the
right to erect on the Premises, Building and/or Project a suitable sign
indicating that the Premises are available for lease.




{2089-00107/00654094;7}    14

--------------------------------------------------------------------------------






15.    SERVICES AND UTILITIES


A.    Provided Tenant shall not be in default beyond any applicable cure period
hereunder, and subject to the provisions elsewhere herein contained and to the
rules and regulations of the Building, Landlord shall furnish to the Premises
during ordinary business hours of generally recognized business days, to be
determined by Landlord (but exclusive, in any event, of Saturdays, Sundays and
legal holidays), water for lavatory and drinking purposes and electricity, heat
and air conditioning as usually furnished or supplied for use of the Premises
for reasonable and normal office use as of the date Tenant takes possession of
the Premises as determined by Landlord (but not including above-standard or
continuous cooling for excessive heat-generating machines, excess lighting or
equipment), janitorial services during the times and in the manner that such
services are, in Landlord’s judgment, customarily furnished in comparable office
buildings in the immediate market area, and elevator service, which shall mean
service either by non-attended automatic elevators or elevators with attendants,
or both, at the option of Landlord. As of the date of this Lease, normal
business hours for the Building are from 7:00 A.M. to 6:00 P.M, weekends and
holidays excepted. Landlord's charge for after-hours heating, ventilation and
air conditioning service is currently $75.00 per hour, subject to change from
time to time. Subject to events of Force Majeure, at least one (1) passenger
elevator servicing the Premises shall be available for the use of Tenant, in
common with other occupants of the Building, 24 hours a day, 365/6 days per
year. Tenant acknowledges that Tenant has inspected and accepts the water,
electricity, heat and air conditioning and other utilities and services being
supplied or furnished to the Premises as of the date Tenant takes possession of
the Premises, as being sufficient for use of the Premises for reasonable and
normal office use in their present condition, “as is,” and suitable for the
Permitted Use, and for Tenant’s intended operations in the Premises. Subject to
events of Force Majeure and compliance with applicable Regulations and
Landlord’s normal management and operation of the Building, Landlord shall use
commercially reasonable efforts to provide additional or after-hours water,
electricity, heating or air conditioning, and if Landlord provides such services
at Tenant’s request, Tenant shall pay to Landlord, upon demand, a reasonable
charge for such services as determined by Landlord. Tenant agrees to keep and
cause to be kept closed all window covering when necessary because of the sun’s
position, and Tenant also agrees at all times to cooperate fully with Landlord
and to abide by all of the regulations and requirements which Landlord may
prescribe for the proper functioning and protection of electrical, heating,
ventilating and air conditioning systems. Wherever heat-generating machines,
excess lighting or equipment are used in the Premises which affect the
temperature otherwise maintained by the air conditioning system, Landlord
reserves the right to install supplementary air conditioning units in the
Premises and the reasonable and actual cost thereof, including the cost of
installation and the cost of operation and maintenance thereof, shall be paid by
Tenant to Landlord within thirty (30) days of demand by Landlord.
B.    Tenant shall not without written consent of Landlord (which shall not be
unreasonably withheld, conditioned or delayed) use any apparatus, equipment or
device in the Premises, including without limitation, computers, electronic data
processing machines, copying machines, and other machines, using excess lighting
or using electric current, water, or any other resource in excess of or which
will in any way increase the amount of electricity, water, or any other resource
being furnished or supplied for the use of the Premises for reasonable and
normal office use, in each case as of the date Tenant takes possession of the
Premises and as reasonably determined by Landlord, or which will require
additions or alterations to or interfere with the Building power distribution
systems; nor connect with electric current, except through existing electrical
outlets in the Premises or water pipes, any apparatus, equipment or device for
the purpose of using electrical current, water, or any other resource. If Tenant
shall require water or electric current or any other resource in excess of that
being furnished or supplied for the use of the Premises as of the date Tenant
takes possession of the Premises as determined by Landlord, Tenant shall first
procure the written consent of Landlord which Landlord may refuse, to the use
thereof, and Landlord may cause a special meter to be installed in the Premises
so as to measure the amount of water, electric current or other resource
consumed for any such other use. Tenant shall pay directly to Landlord within
thirty (30) days of demand as an addition to and separate from payment of
Operating Expenses the cost of all such additional resources, energy, utility
service and meters (and of installation, maintenance and repair thereof and of
any additional circuits or other equipment necessary to furnish such additional
resources, energy, utility or service). Landlord may add to the separate or
metered charge a recovery of additional expense reasonably incurred in keeping
account of the excess water, electric current or other resource so consumed.
Following receipt of Tenant’s request to do so, Landlord shall use good faith
efforts to restore any service specifically to be provided under Paragraph 15
that becomes unavailable and which is in Landlord’s reasonable control to
restore; provided, however, that Landlord shall in no case be liable for any
damages directly or indirectly resulting from nor shall the Rent or any monies
owed Landlord under this Lease herein reserved be abated by reason of: (a) the
installation, use or interruption of use of any equipment used in connection
with the furnishing of any such utilities or services, or any change in the
character or means of supplying or providing any such utilities or services or
any supplier thereof; (b) the failure to furnish or delay in furnishing any such
utilities or services when such failure or delay is caused by acts of God or the
elements, labor disturbances of any character, or otherwise or because of any
interruption of service due to Tenant’s use of water, electric current or other
resource in excess of that being supplied or furnished for the use of the
Premises as of the date Tenant takes possession of the Premises; (c) the
inadequacy, limitation, curtailment, rationing or restriction on use of water,
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or Project, whether by Regulation or otherwise;
or (d) the partial or total unavailability of any such utilities or services to
the Premises or the Building or the diminution in the quality or quantity
thereof, whether by Regulation or otherwise; or (e) any interruption in Tenant’s
business operations as a result of any such occurrence; nor shall any such
occurrence constitute an actual or constructive eviction of Tenant or a breach
of an implied warranty by Landlord. Landlord shall further have no obligation to
protect or preserve any apparatus, equipment or device installed by Tenant in
the Premises, including without limitation by providing additional or
after-hours heating or air conditioning. Landlord shall be entitled to cooperate
voluntarily and in a reasonable manner with the efforts of national, state or
local governmental agencies or utility suppliers in reducing energy or other
resource consumption. The obligation to make services available hereunder shall
be subject to the limitations of any such voluntary, reasonable program. In
addition, Landlord reserves the right to change the supplier or provider of any
such utility or service from time to time. Tenant shall have no right to
contract with or otherwise obtain any electrical or other such service for or
with respect to the Premises or Tenant’s operations therein from any supplier or
provider of any such service. Tenant shall cooperate


{2089-00107/00654094;7}    15

--------------------------------------------------------------------------------





with Landlord and any supplier or provider of such services designated by
Landlord from time to time to facilitate the delivery of such services to Tenant
at the Premises and to the Building and Project, including without limitation
allowing Landlord and Landlord’s suppliers or providers, and their respective
agents and contractors, reasonable access to the Premises for the purpose of
installing, maintaining, repairing, replacing or upgrading such service or any
equipment or machinery associated therewith.
However, notwithstanding the foregoing, if the Premises, or a material portion
of the Premises, are made untenantable for a period in excess of five (5)
consecutive business days solely as a result of an interruption, diminishment or
termination of any essential services that Landlord is obligated to provide
pursuant to the terms of this Lease due to Landlord’s gross negligence or
willful misconduct and such interruption, diminishment or termination of
services is otherwise reasonably within the control of Landlord to correct (a
“Service Failure”), then Tenant, as its sole remedy, shall be entitled to
receive an abatement of the Base Rent and Tenant’s Proportionate Share of
Operating Expenses payable hereunder during the period beginning on the sixth
(6th) consecutive business day of the Service Failure and ending on the day the
interrupted service has been restored. If the entire Premises have not been
rendered untenantable by the Service Failure, the amount of abatement shall be
equitably prorated.
C.    Tenant shall pay, within thirty (30) days of demand, for all utilities
furnished to the Premises, or if not separately billed to or metered to Tenant,
Tenant’s Proportionate Share of all charges jointly serving the Project in
accordance with Paragraph 7. All sums payable under this Paragraph 15 shall
constitute Additional Rent hereunder.
D.    Tenant may contract separately with providers of telecommunications or
cellular products, systems or services for the Premises. Even though such
products, systems or services may be installed or provided by such providers in
the Building, in consideration for Landlord’s permitting such providers to
provide such services to Tenant, Tenant agrees that Landlord and the Landlord
Indemnities shall in no event be liable to Tenant or any Tenant Party for any
damages of any nature whatsoever arising out of or relating to the products,
systems or services provided by such providers (or any failure, interruption,
defect in or loss of the same) or any acts or omissions of such providers in
connection with the same or any interference in Tenant’s business caused
thereby. Tenant waives and releases all rights and remedies against Landlord and
the Landlord Indemnities that are inconsistent with the foregoing.

16.    SUBORDINATION


Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be and is hereby
declared to be subject and subordinate at all times to: (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Premises and/or the land upon which the Premises and Project are situated, or
both; and (b) any mortgage or deed of trust which may now exist or be placed
upon the Building, the Project and/or the land upon which the Premises or the
Project are situated, or said ground leases or underlying leases, or Landlord’s
interest or estate in any of said items which is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens to this Lease. If any ground lease or underlying lease terminates for any
reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord provided that Tenant shall not be disturbed in its possession under
this Lease by such successor in interest so long as Tenant is not in default
under this Lease. Within ten (10) days after request by Landlord, Tenant shall
execute and deliver any additional documents evidencing Tenant’s attornment or
the subordination of this Lease with respect to any such ground leases or
underlying leases or any such mortgage or deed of trust, in the form requested
by Landlord or by any ground landlord, mortgagee, or beneficiary under a deed of
trust, subject to such nondisturbance requirement.


Concurrently with Tenant’s execution of this Lease, Tenant shall execute a
non-disturbance, subordination and attornment agreement with the lender
(“Lender”) set forth on the Subordination, Non-Disturbance & Attornment
Agreement (“SNDA”) attached to this Lease as Exhibit F and return the same to
Landlord for execution by Lender. Landlord shall make commercially reasonable
efforts to provide to Tenant a fully executed SNDA within ninety (90) days
following the date Tenant delivers to Landlord the SNDA executed by Tenant.
Notwithstanding the foregoing, as a condition precedent to the future
subordination of this Lease to a future mortgage, Landlord shall be required to
provide Tenant with a non-disturbance, subordination, and attornment agreement
in favor of Tenant from any such mortgagee who comes into existence after the
Term Commencement Date, on such morgagee’s standard form of SNDA. Such
non-disturbance, subordination, and attornment agreement in favor of Tenant
shall provide that, so long as Tenant is paying the rent due under the Lease and
is not otherwise in default under the Lease beyond any applicable cure period,
its right to possession and the other terms of the Lease shall remain in full
force and effect.



17.    FINANCIAL STATEMENTS
At the request of Landlord from time to time, Tenant shall provide to Landlord
within ten (10) days following Landlord request, Tenant’s and any guarantor’s
current financial statements or other information discussing financial worth of
Tenant and any guarantor, which Landlord shall use solely for purposes of this
Lease and in connection with the ownership, management, financing and
disposition of the Project. Notwithstanding the foregoing, so long as Tenant is
a publicly traded company on an “over-the-counter” market or any recognized
national or international securities exchange, the foregoing shall not apply so
long as Tenant’s current public annual report (in compliance with applicable
securities laws) for such applicable year is available to Landlord in the public
domain.

18.    ESTOPPEL CERTIFICATE
Tenant agrees from time to time, within ten (10) business days after request of
Landlord, to deliver to Landlord, or Landlord’s designee, an estoppel
certificate stating that this Lease is in full force and effect, that this Lease
has not


{2089-00107/00654094;7}    16

--------------------------------------------------------------------------------





been modified (or stating all modifications, written or oral, to this Lease),
the date to which Rent has been paid, the unexpired portion of this Lease, that
to Tenant’s knowledge after due investigation, there are no current defaults by
Landlord or Tenant under this Lease (or specifying any such defaults), that the
leasehold estate granted by this Lease is the sole interest of Tenant in the
Premises and/or the land at which the Premises are situated, and such other
matters pertaining to this Lease as may be reasonably requested by Landlord or
any mortgagee, beneficiary, purchaser or prospective purchaser of the Building
or Project or any interest therein. Failure by Tenant to execute and deliver
such certificate shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included are true and correct
without exception. If Tenant fails to execute and deliver such certificate
within such ten (10) business day period, Landlord may provide to Tenant a
second written request with respect to such estoppel certificate. Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within a five (5) day period following the date of Landlord’s second written
request therefor, Landlord or Landlord’s beneficiary or agent or any lender,
investor or purchaser may rely upon the estoppel certificate as prepared and
delivered to Tenant and such certificate shall be fully binding on Tenant and
such failure by Tenant shall be deemed to be an Event of Default under this
Lease. Landlord and Tenant intend that any statement delivered pursuant to this
Paragraph may be relied upon by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or Project or any interest therein. The
parties agree that Tenant’s obligation to furnish such estoppel certificates in
a timely fashion is a material inducement for Landlord’s execution of this
Lease, and shall be an event of default (without any cure period that might be
provided under Paragraph 26.A(3) of this Lease) if Tenant fails to fully comply
or makes any material misstatement in any such certificate.

19.    SECURITY DEPOSIT
Tenant agrees to deposit with Landlord upon execution of this Lease, a security
deposit as stated in the Basic Lease Information (the “Security Deposit”).
Tenant may provide such Security Deposit in the form of a Letter of Credit
pursuant to the terms and conditions of Paragraph 39.C below. Such amounts shall
be held and owned by Landlord, without obligation to pay interest, as security
for the performance of Tenant’s covenants and obligations under this Lease. The
Security Deposit is not an advance rental deposit or a measure of damages
incurred by Landlord in case of Tenant’s default. Upon the occurrence of any
event of default by Tenant, Landlord may from time to time, without prejudice to
any other remedy provided herein or by law, use such fund as a credit to the
extent necessary to credit against any arrears of Rent or other payments due to
Landlord hereunder, and any other damage, injury, expense or liability caused by
such event of default, and Tenant shall pay to Landlord, on demand, the amount
so applied in order to restore the Security Deposit to its original amount.
Although the Security Deposit shall be deemed the property of Landlord, any
remaining balance of such deposit shall be returned by Landlord to Tenant at
such time after termination of this Lease that all of Tenant’s obligations under
this Lease have been fulfilled, reduced by such amounts as may be required by
Landlord to remedy defaults on the part of Tenant in the payment of Rent or
other obligations of Tenant under this Lease, to repair damage to the Premises,
Building or Project caused by Tenant or any Tenant’s Parties and to clean the
Premises. Landlord is hereby granted a security interest in the Security Deposit
in accordance with applicable provisions of the California Commercial Code.
Landlord may use and commingle the Security Deposit with other funds of
Landlord. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, and all other provisions of any Regulations, now or
hereinafter in force, which restricts the amount or types of claim that a
landlord may make upon a security deposit or imposes upon a landlord (or its
successors) any obligation with respect to the handling or return of security
deposits.

20.    LIMITATION OF TENANT’S REMEDIES
The obligations and liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease are not personal obligations of Landlord or of the
individual or other partners of Landlord or its or their partners, directors,
officers, or shareholders, and Tenant agrees to look solely to Landlord’s
interest in the Project for the recovery of any amount from Landlord, and shall
not look to other assets of Landlord nor seek recourse against the assets of the
individual or other partners of Landlord or its or their partners, directors,
officers or shareholders. Any lien obtained to enforce any such judgment and any
levy of execution thereon shall be subject and subordinate to any mortgage or
deed of trust on the Project. Under no circumstances shall Tenant have the right
to offset against or recoup Rent or other payments due and to become due to
Landlord hereunder except as expressly provided in this Lease, which Rent and
other payments shall be absolutely due and payable hereunder in accordance with
the terms hereof. In no case shall Landlord be liable to Tenant for any lost
profits, damage to business, or any form of special, indirect or consequential
damage on account of any breach of this Lease or otherwise, notwithstanding
anything to the contrary contained in this Lease.

21.    ASSIGNMENT AND SUBLETTING
A.
(1)    General. This Lease has been negotiated to be and is granted as an
accommodation to Tenant. Accordingly, Tenant’s rights granted hereunder do not
include the right to assign this Lease or sublease the Premises, or to receive
any excess, either in installments or lump sum, over the Rent which is expressly
reserved by Landlord as hereinafter provided, except as otherwise expressly
hereinafter provided. Tenant shall not assign or pledge this Lease or sublet the
Premises or any part thereof, whether voluntarily or by operation of law, or
permit the use or occupancy of the Premises or any part thereof by anyone other
than Tenant, or suffer or permit any such assignment, pledge, subleasing or
occupancy, without Landlord’s prior written consent except as provided herein.
If Tenant desires to assign this Lease or sublet any or all of the Premises,
other than in connection with a Permitted Transfer (defined below), Tenant shall
give Landlord written notice (the “Transfer Notice”) at least thirty (30) days
prior to the anticipated effective date of the proposed assignment or sublease,
which shall contain all of the information reasonably requested by Landlord to
address Landlord’s decision criteria specified hereinafter. Landlord shall then
have a period of thirty (30) days following receipt of the Transfer Notice to
notify Tenant in writing that Landlord elects either: (i) to terminate this
Lease as to the space so affected as of the date so requested by Tenant (which
notice to terminate shall not be effective if Tenant withdraws its request for
consent within five (5) business days following its receipt of such notice from



{2089-00107/00654094;7}    17

--------------------------------------------------------------------------------





Landlord); or (ii) to consent to the proposed assignment or sublease, subject,
however, to Landlord’s prior written consent of the proposed assignee or
subtenant and of any related documents or agreements associated with the
assignment or sublease. If Landlord should fail to notify Tenant in writing of
such election within said period, Landlord shall be deemed to have waived option
(i) above, but written consent by Landlord of the proposed assignee or subtenant
shall still be required. If Landlord does not exercise option (i) above,
Landlord’s consent to a proposed assignment or sublease shall not be
unreasonably withheld, conditioned or delayed. Consent to any assignment or
subletting shall not constitute consent to any subsequent transaction to which
this Paragraph 21 applies. Tenant hereby waives the provisions of Section
1995.310 of the California Civil Code, or any similar or successor Regulations,
now or hereinafter in effect, and all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable Regulations, on behalf
of the proposed assignee or subtenant.
(2)    Conditions of Landlord’s Consent. Without limiting the other instances in
which it may be reasonable for Landlord to withhold Landlord’s consent to an
assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances: if the proposed assignee does not agree to be bound by and assume the
obligations of Tenant under this Lease in form and substance satisfactory to
Landlord, in its commercially reasonable discretion; the use of the Premises by
such proposed assignee or subtenant would not be a Permitted Use or would
violate any exclusivity or other arrangement which Landlord has with any other
tenant or occupant or any Regulation or would increase the parking demand on the
Building or Project, or would otherwise result in an undesirable tenant mix for
the Project as determined by Landlord in its commercially reasonable discretion;
the proposed assignee or subtenant is not of sound financial condition as
determined by Landlord in Landlord’s commercially reasonable discretion; the
proposed assignee or subtenant is a governmental agency; the proposed assignee
or subtenant does not have a good reputation as a tenant of property or a good
business reputation; the proposed assignee or subtenant is a person with whom
Landlord is negotiating to lease space in the Project or is a present tenant of
the Project and Landlord has similar space available for lease in the Project at
the relevant time; or the assignment or subletting would entail any Alterations
which would lessen the value of the leasehold improvements in the Premises or
use of any Hazardous Materials or other noxious use or use which may disturb
other tenants of the Project; or there shall exist any uncured default of Tenant
or matter which will become a default of Tenant with passage of time unless
cured. Failure by or refusal of Landlord to consent to a proposed assignee or
subtenant shall not cause a termination of this Lease. Upon a termination under
Paragraph 21.A(1)(i), Landlord may lease the Premises to any party, including
parties with whom Tenant has negotiated an assignment or sublease, without
incurring any liability to Tenant. At the option of Landlord, a surrender and
termination of this Lease shall operate as an assignment to Landlord of some or
all subleases or subtenancies. Landlord shall exercise this option by giving
notice of that assignment to such subtenants on or before the effective date of
the surrender and termination. In connection with each request for assignment or
subletting, Tenant shall pay to Landlord Landlord’s standard fee for approving
such requests, as well as all reasonable costs incurred by Landlord or any
mortgagee or ground lessor in approving each such request and effecting any such
transfer, including, without limitation, reasonable attorneys’ fees.
B.    Bonus Rent. Any Rent or other consideration realized by Tenant under any
such sublease or assignment in excess of the Rent payable hereunder, after
amortization of (i) any improvements costs incurred in connection with such
sublease or assignment, and (ii) reasonable brokerage commissions, attorney’s
fees incurred by Tenant for its own legal fees or those of the Landlord in
connection with such assignment or subletting, shall be divided and paid,
following Tenant’s receipt thereof, fifty percent (50%) to Tenant, fifty percent
(50%) to Landlord. In any subletting or assignment undertaken by Tenant, Tenant
shall diligently seek to obtain the maximum rental amount available in the
marketplace for comparable space available for primary leasing.
C.    Corporation. If Tenant is a corporation, except in connection with a
Permitted Transfer, a transfer of corporate shares by sale, assignment, bequest,
inheritance, operation of law or other disposition (including such a transfer to
or by a receiver or trustee in federal or state bankruptcy, insolvency or other
proceedings) resulting in a change in the present control of such corporation by
the person or persons owning a majority of said corporate shares, shall
constitute an assignment for purposes of this Lease.
D.    Unincorporated Entity. If Tenant is a partnership, joint venture,
unincorporated limited liability company or other unincorporated business form,
a transfer of the interest of persons, firms or entities responsible for
managerial control of Tenant by sale, assignment, bequest, inheritance,
operation of law or other disposition, so as to result in a change in the
present control of said entity and/or of the underlying beneficial interests of
said entity and/or a change in the identity of the persons responsible for the
general credit obligations of said entity shall constitute an assignment for all
purposes of this Lease.
E.    Liability. No assignment or subletting by Tenant, permitted or otherwise,
shall relieve Tenant of any obligation under this Lease or any guarantor of this
Lease of any liability under its guaranty or alter the primary liability of the
Tenant named herein for the payment of Rent or for the performance of any other
obligations to be performed by Tenant, including obligations contained in
Paragraph 25 with respect to any assignee or subtenant. Landlord may collect
rent or other amounts or any portion thereof from any assignee, subtenant, or
other occupant of the Premises, permitted or otherwise, and apply the net rent
collected to the Rent payable hereunder, but no such collection shall be deemed
to be a waiver of this Paragraph 21, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of the obligations of Tenant under this Lease or of any
guarantor. Any assignment or subletting which conflicts with the provisions
hereof shall be void.
F.    Permitted Transfer. So long as Tenant is not entering into the Permitted
Transfer (as defined below) for the purpose of avoiding or otherwise
circumventing the remaining terms of this Paragraph 21, Tenant may assign its
entire


{2089-00107/00654094;7}    18

--------------------------------------------------------------------------------





interest under this Lease, without the consent of Landlord, to (a) an affiliate,
subsidiary, or parent of Tenant, or a corporation, partnership or other legal
entity wholly owned by Tenant (collectively, an “Affiliated Party”), or (b) a
successor to Tenant by purchase, merger, consolidation or reorganization,
provided that all of the following conditions are satisfied (each such transfer
a “Permitted Transfer” and any such assignee or sublessee of a Permitted
Transfer, a “Permitted Transferee”): (i) Tenant is not in default under this
Lease beyond any applicable notice and cure period; (ii) the Permitted Use does
not allow the Premises to be used for retail purposes; (iii) Tenant shall give
Landlord written notice at least thirty (30) days prior to the effective date of
the proposed Permitted Transfer (provided that, if prohibited by Regulations or
confidentiality in connection with a proposed purchase, merger, consolidation or
reorganization, then Tenant shall give Landlord written notice within ten (10)
days after the effective date of the proposed purchase, merger, consolidation or
reorganization); (iv) with respect to a proposed Permitted Transfer to an
Affiliated Party, Tenant continues to have a net worth equal to or greater than
Tenant's net worth at the date of this Lease; and (v) with respect to a
purchase, merger, consolidation or reorganization or any Permitted Transfer
which results in Tenant ceasing to exist as a separate legal entity, (A)
Tenant’s successor shall own all or substantially all of the assets of Tenant,
and (B) Tenant’s successor shall have a net worth which is at least equal to the
greater of Tenant's net worth at the date of this Lease or Tenant's net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization. Tenant’s notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement. As used herein, (1) “parent” shall mean a company
which owns a majority of Tenant’s voting equity; (2) “subsidiary” shall mean an
entity wholly owned by Tenant or at least fifty-one percent (51%) of whose
voting equity is owned by Tenant; and (3) “affiliate” shall mean an entity
controlled, controlling or under common control with Tenant.

22.    AUTHORITY
Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder and that
all persons signing this Lease on its behalf are authorized to do. Tenant
represents and warrants that Tenant has full right and authority to enter into
this Lease, and to perform all of Tenant’s obligations hereunder, and that all
persons signing this Lease on its behalf are authorized to do so.

23.    CONDEMNATION
A.    Condemnation Resulting in Termination. If the whole or any substantial
part of the Premises should be taken or condemned for any public use under any
Regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and the taking would prevent or materially interfere with the Permitted
Use of the Premises, either party shall have the right to terminate this Lease
at its option. If any material portion of the Building or Project is taken or
condemned for any public use under any Regulation, or by right of eminent
domain, or by private purchase in lieu thereof, Landlord may terminate this
Lease at its option. In either of such events, the Rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises shall have occurred.
B.    Condemnation Not Resulting in Termination. If a portion of the Project of
which the Premises are a part should be taken or condemned for any public use
under any Regulation, or by right of eminent domain, or by private purchase in
lieu thereof, and the taking prevents or materially interferes with the
Permitted Use of the Premises, and this Lease is not terminated as provided in
Paragraph 23.A. above, the Rent payable hereunder during the unexpired portion
of this Lease shall be reduced, beginning on the date when the physical taking
shall have occurred, to such amount as may be fair and reasonable under all of
the circumstances, but only after giving Landlord credit for all sums received
or to be received by Tenant by the condemning authority. Notwithstanding
anything to the contrary contained in this Paragraph, if the temporary use or
occupancy of any part of the Premises shall be taken or appropriated under power
of eminent domain during the Term, this Lease shall be and remain unaffected by
such taking or appropriation and Tenant shall continue to pay in full all Rent
payable hereunder by Tenant during the Term; in the event of any such temporary
appropriation or taking, Tenant shall be entitled to receive that portion of any
award which represents compensation for the use of or occupancy of the Premises
during the unexpired Term.
C.     Award. Landlord shall be entitled to (and Tenant shall assign to
Landlord) any and all payment, income, rent, award or any interest therein
whatsoever which may be paid or made in connection with such taking or
conveyance and Tenant shall have no claim against Landlord or otherwise for any
sums paid by virtue of such proceedings, whether or not attributable to the
value of any unexpired portion of this Lease, except as expressly provided in
this Lease. Notwithstanding the foregoing, any compensation specifically and
separately awarded Tenant for Tenant’s personal property and moving costs, shall
be and remain the property of Tenant.
D.    Waiver of CCP§1265.130. Each party waives the provisions of California
Civil Code Procedure Section 1265.130 allowing either party to petition the
superior court to terminate this Lease as a result of a partial taking.

24.    CASUALTY DAMAGE
A.    General. If the Premises or Building should be damaged or destroyed by
fire, tornado, or other casualty (collectively, “Casualty”), Tenant shall give
immediate written notice thereof to Landlord. Within thirty (30) days after
Landlord’s receipt of such notice, Landlord shall notify Tenant whether in
Landlord’s estimation material restoration of the Premises can reasonably be
made within two hundred seventy (270) days from the date of such Casualty.
Landlord’s determination shall be binding on Tenant.
B.    Within 270 Days. If the Premises or Building should be damaged by Casualty
to such extent that material restoration, in Landlord’s estimation, can be
reasonably completed within two hundred seventy (270) days from the date of such
Casualty, this Lease shall not terminate. Provided that insurance proceeds are
received by Landlord to


{2089-00107/00654094;7}    19

--------------------------------------------------------------------------------





fully repair the damage, Landlord shall proceed to rebuild and repair the
Premises diligently and in the manner determined by Landlord, except that
Landlord shall not be required to rebuild, repair or replace any part of any
Alterations which may have been placed on or about the Premises or paid for by
Tenant. If the Premises are untenantable in whole or in part following such
damage, the Rent payable hereunder during the period in which they are
untenantable shall be abated proportionately.
C.    Greater than 270 Days. If the Premises or Building should be damaged by
Casualty to such extent that rebuilding or repairs, in Landlord’s estimation,
cannot be reasonably completed within two hundred seventy (270) days from the
date of such Casualty, then Landlord shall have the option of either: (1)
terminating this Lease effective upon the date of the occurrence of such damage,
in which event the Rent shall be abated during the unexpired portion of this
Lease; or (2) electing to rebuild or repair the Premises diligently and in the
manner determined by Landlord. Landlord shall notify Tenant of its election
within thirty (30) days after Landlord’s receipt of notice of the damage or
destruction. Notwithstanding the above, Landlord shall not be required to
rebuild, repair or replace any part of any Alterations which may have been
placed, on or about the Premises or paid for by Tenant. If the Premises are
untenantable in whole or in part following such damage, the Rent payable
hereunder during the period in which they are untenantable shall be abated
proportionately, but only to the extent of rental abatement insurance proceeds
received by Landlord during the time and to the extent the Premises are unfit
for occupancy.
D.    Tenant’s Right to Terminate. In addition to Landlord's and Tenant’s right
to terminate as provided herein, Tenant shall have the right to terminate this
Lease if: (i) a material portion of the Premises is rendered untenantable by a
Casualty and Landlord’s completion estimate provides that such damage cannot
reasonably be repaired (as determined by Landlord) within sixty (60) days after
Landlord’s receipt of all required permits to restore the Premises; (ii) there
is less than twelve (12) months of the Term remaining on the date of such
Casualty; (iii) the Casualty was not caused by the negligence or willful
misconduct of Tenant or any of its agents, contractors, employees, licensees or
invitees; and (iv) Tenant provides Landlord with written notice of its intent to
terminate within thirty (30) days after the date of Landlord’s completion
estimate.
E.    Tenant’s Fault. Notwithstanding anything herein to the contrary, if the
Premises or any other portion of the Building are damaged by Casualty resulting
from the fault, negligence, or breach of this Lease by Tenant or any of Tenant’s
Parties, Base Rent and Additional Rent shall not be diminished during the repair
of such damage and Tenant shall be liable to Landlord for the cost and expense
of the repair and restoration of the Building caused thereby to the extent such
cost and expense is not covered by insurance proceeds.
F.    Insurance Proceeds. Notwithstanding anything herein to the contrary, if
the Premises or Building are damaged or destroyed and are not fully covered by
the insurance proceeds received by Landlord (for any reason other than
Landlord’s failure to maintain the insurance required under this Lease) or if
the holder of any indebtedness secured by a mortgage or deed of trust covering
the Premises requires that the insurance proceeds be applied to such
indebtedness, then in either case Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within thirty
(30) days after the date of notice to Landlord that said damage or destruction
is not fully covered by insurance or such requirement is made by any such
holder, as the case may be, whereupon this Lease shall terminate.
G.    Waiver. This Paragraph 24 shall be Tenant’s sole and exclusive remedy in
the event of damage or destruction to the Premises or the Building. As a
material inducement to Landlord entering into this Lease, Tenant hereby waives
any rights it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil
Code of California with respect to any destruction of the Premises, Landlord’s
obligation for tenantability of the Premises and Tenant’s right to make repairs
and deduct the expenses of such repairs, or under any similar law, statute or
ordinance now or hereafter in effect.
H.    Tenant’s Personal Property. In the event of any damage or destruction of
the Premises or the Building, under no circumstances shall Landlord be required
to repair any injury or damage to, or make any repairs to or replacements of,
Tenant’s personal property.

25.    HOLDING OVER
Unless Landlord expressly consents in writing to Tenant’s holding over, Tenant
shall be unlawfully and illegally in possession of the Premises, whether or not
Landlord accepts any rent from Tenant or any other person while Tenant remains
in possession of the Premises without Landlord’s written consent. If Tenant
shall retain possession of the Premises or any portion thereof without
Landlord’s consent following the expiration of this Lease or sooner termination
for any reason, then Tenant shall pay to Landlord for each day of such retention
(a) during the first ninety (90) days of such holding over, one hundred fifty
percent (150%) of the amount of Base Rent for the last period prior to the date
of such termination plus an amount equal to the amount of Additional Rent
payable for the last month of the Term, (b) commencing as of the ninety-first
(91st) day of such holding over, two hundred percent (200%) of the amount of
daily rental as of the last month prior to the date of expiration or earlier
termination plus an amount equal to the amount of Additional Rent payable for
the last month of the Term. Tenant shall also indemnify, defend, protect and
hold Landlord harmless from any loss, liability or cost, including consequential
and incidental damages and reasonable attorneys’ fees, incurred by Landlord
resulting from delay by Tenant in surrendering the Premises, including, without
limitation, any claims made by the succeeding tenant founded on such delay.
Acceptance of Rent by Landlord following expiration or earlier termination of
this Lease, or following demand by Landlord for possession of the Premises,
shall not constitute a renewal of this Lease, and nothing contained in this
Paragraph 25 shall waive Landlord’s right of reentry or any other right.
Additionally, if upon expiration or earlier termination of this Lease, or
following demand by Landlord for possession of the Premises, Tenant has not
fulfilled its obligation with respect to repairs and cleanup of the Premises or
any other Tenant obligations as set forth in this Lease, then Landlord shall
have the right to perform any such obligations as it deems necessary at Tenant’s
sole cost and expense, and any time reasonably required by Landlord to


{2089-00107/00654094;7}    20

--------------------------------------------------------------------------------





complete such obligations shall be considered a period of holding over and the
terms of this Paragraph 25 shall apply. The provisions of this Paragraph 25
shall survive any expiration or earlier termination of this Lease.

26.    DEFAULT
A.    Events of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:
(1)    Abandonment. Abandonment of the Premises for a continuous period in
excess of five (5) days. Tenant waives any right to notice Tenant may have under
Section 1951.3 of the Civil Code of the State of California, the terms of this
Paragraph 26.A. being deemed such notice to Tenant as required by said Section
1951.3.
(2)    Nonpayment of Rent. Failure to pay any installment of Rent or any other
amount due and payable hereunder upon the date when said payment is due, as to
which time is of the essence.
(3)    Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subparagraphs
(1) and (2) of this Paragraph 26.A., and in Paragraphs 8, 16, 18 and 25, such
failure continuing for thirty (30) days after written notice of such failure, as
to which time is of the essence; provided, however, that such failure shall not
be an event of default if such failure could not reasonably be cured during such
thirty (30) day period, Tenant has commenced the cure within such thirty (30)
day period and thereafter is diligently pursuing such cure to completion, but
the total aggregate cure period shall not exceed ninety (90) days.
(4)    General Assignment. A general assignment by Tenant for the benefit of
creditors.
(5)    Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant,
or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of thirty (30) days. If
under applicable law, the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease.
(6)    Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or Tenant’s leasehold of the Premises, if
such appointment remains undismissed or undischarged for a period of fifteen
(15) days after the order therefor.
(7)    Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or Tenant’s leasehold of the Premises, if
such attachment or other seizure remains undismissed or undischarged for a
period of fifteen (15) days after the levy thereof.
(8)    Insolvency. The admission by Tenant in writing of its inability to pay
its debts as they become due.
B.    Remedies Upon Default.
(1)    Termination. In the event of the occurrence of any event of default,
Landlord shall have the right to give a written termination notice to Tenant,
and on the date specified in such notice, Tenant’s right to possession shall
terminate, and this Lease shall terminate unless on or before such date all Rent
in arrears and all costs and expenses incurred by or on behalf of Landlord
hereunder shall have been paid by Tenant and all other events of default of this
Lease by Tenant at the time existing shall have been fully remedied to the
satisfaction of Landlord. At any time after such termination, Landlord may
recover possession of the Premises or any part thereof and expel and remove
therefrom Tenant and any other person occupying the same, including any
subtenant or subtenants notwithstanding Landlord’s consent to any sublease, by
any lawful means, and again repossess and enjoy the Premises without prejudice
to any of the remedies that Landlord may have under this Lease, or at law or
equity by any reason of Tenant’s default or of such termination. Landlord hereby
reserves the right, but shall not have the obligation, to recognize the
continued possession of any subtenant. The delivery or surrender to Landlord by
or on behalf of Tenant of keys, entry codes, or other means to bypass security
at the Premises shall not terminate this Lease.
(2)    Continuation After Default. Even though an event of default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Paragraph 26.B(1) hereof. Landlord
shall have the remedy described in California Civil Code Section 1951.4
(“Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations”), or any successor
code section. Accordingly, if Landlord does not elect to terminate this Lease on
account of any event of default by Tenant, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver under application of Landlord to
protect Landlord’s interest under this Lease or other entry by Landlord upon the
Premises shall not constitute an election to terminate Tenant’s right to
possession.
(3)    Increased Security Deposit. If Tenant is in monetary or material
non-monetary default under Paragraph 26.A(2) hereof and such monetary or
material non-monetary default remains uncured for ten (10)


{2089-00107/00654094;7}    21

--------------------------------------------------------------------------------





days after such occurrence or such default occurs more than three times in any
twelve (12) month period, Landlord may require that Tenant increase the Security
Deposit to the amount of three times the current month’s Rent at the time of the
most recent default.
(4)    Waiver by Tenant. TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY
SECTION 3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179
OF THE CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND
RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THIS LEASE TERM PROVIDING THAT
TENANT SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING
ITS TERMINATION BY REASON OF TENANT'S BREACH.
C.    Damages After Default. Should Landlord terminate this Lease pursuant to
the provisions of Paragraph 26.B(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or any successor code sections. Upon such termination, in
addition to any other rights and remedies to which Landlord may be entitled
under applicable law or at equity, Landlord shall be entitled to recover from
Tenant: (1) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination, (2) the worth at the time of
award of the amount by which the unpaid Rent and other amounts that would have
been earned after the date of termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent and
other amounts for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(4) any other amount and court costs necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” as used in (1) and (2) above
shall be computed at the Applicable Interest Rate (defined below). The “worth at
the time of award” as used in (3) above shall be computed by discounting such
amount at the Federal Discount Rate of the Federal Reserve Bank of San Francisco
at the time of award plus one percent (1%). If this Lease provides for any
periods during the Term during which Tenant is not required to pay Base Rent or
if Tenant otherwise receives a Rent concession, then upon the occurrence of an
event of default, Tenant shall owe to Landlord the full amount of such Base Rent
or value of such Rent concession, plus interest at the Applicable Interest Rate,
calculated from the date that such Base Rent or Rent concession would have been
payable.
D.    Late Charge. In addition to its other remedies, Landlord shall have the
right without notice or demand to add to the amount of any payment required to
be made by Tenant hereunder, and which is not paid and received by Landlord on
or before the first day of each calendar month, an amount equal to five percent
(5%) of the delinquent amount, or $150.00, whichever amount is greater, for each
month or portion thereof that the delinquency remains outstanding to compensate
Landlord for the loss of the use of the amount not paid and the administrative
costs caused by the delinquency, the parties agreeing that Landlord’s damage by
virtue of such delinquencies would be extremely difficult and impracticable to
compute and the amount stated herein represents a reasonable estimate thereof.
Any waiver by Landlord of any late charges or failure to claim the same shall
not constitute a waiver of other late charges or any other remedies available to
Landlord.
E.    Interest. Interest shall accrue on all sums not paid when due hereunder at
the greater of ten percent (10%) per annum or the maximum interest rate allowed
by law (“Applicable Interest Rate”) from the due date until paid.
F.    Remedies Cumulative. All of Landlord’s rights, privileges and elections or
remedies are cumulative and not alternative, to the extent permitted by law and
except as otherwise provided herein.
G.    Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notice required by
California Code of Civil Procedure Section 1161 or any similar or successor
statute. When a statute requires service of a notice in a particular manner,
service of that notice (or a similar notice required by this Lease) in the
manner required by this Paragraph 26 shall replace and satisfy the statutory
service-of-notice procedures, including those required by California Code of
Civil Procedure Section 1162 or any similar or successor statute.

27.    LIENS
Tenant shall at all times keep the Premises and the Project free from liens
arising out of or related to work or services performed, materials or supplies
furnished or obligations incurred by or on behalf of Tenant or in connection
with work made, suffered or done by or on behalf of Tenant in or on the Premises
or Project. If Tenant shall not, within ten (10) business days following the
imposition of any such lien, cause the same to be released of record by payment
or posting of a proper bond, Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not the obligation, to cause
the same to be released by such means as Landlord shall deem proper, including
payment of the claim giving rise to such lien. All sums paid by Landlord on
behalf of Tenant and all expenses incurred by Landlord in connection therefor
shall be payable to Landlord by Tenant on demand with interest at the Applicable
Interest Rate as Additional Rent. Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by law,
or which Landlord shall deem proper, for the protection of Landlord, the
Premises, the Project and any other party having an interest therein, from
mechanics’ and materialmen’s liens, and Tenant shall give Landlord not less than
ten (10) business days prior written notice of the commencement of any work in
the Premises or Project which could lawfully give rise to a claim for mechanics’
or materialmen’s liens to permit Landlord to post and record a timely notice of
non-responsibility, as Landlord may elect to proceed or as the law may from time
to time provide, for which purpose, if Landlord shall so determine, Landlord may
enter the Premises. Tenant shall not remove any such notice posted by Landlord
without Landlord’s consent, and in any event not before completion of the work
which could lawfully give rise to a claim for mechanics’ or materialmen’s liens.


{2089-00107/00654094;7}    22

--------------------------------------------------------------------------------






28.    [INTENTIONALLY OMITTED]

29.    TRANSFERS BY LANDLORD
In the event of a sale or conveyance by Landlord of the Building or a
foreclosure by any creditor of Landlord, the same shall operate to release
Landlord from any liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Tenant, to the extent required to be
performed after the passing of title to Landlord’s successor-in-interest. In
such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of “Landlord” to be performed after the
passing of title to Landlord’s successor-in-interest. This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. Landlord’s successor(s)-in-interest shall not have liability to Tenant
with respect to the failure to perform any of the obligations of “Landlord,” to
the extent required to be performed prior to the date such
successor(s)-in-interest became the owner of the Building.

31.    WAIVER
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required to be paid by Tenant hereunder or shall fail to
perform any other act on Tenant’s part to be performed hereunder, including
Tenant’s obligations under Paragraph 11 hereof, and such failure shall continue
for fifteen (15) days after notice thereof by Landlord, in addition to the other
rights and remedies of Landlord, Landlord may make any such payment and perform
any such act on Tenant’s part. In the case of an emergency, no prior
notification by Landlord shall be required. Landlord may take such actions
without any obligation and without releasing Tenant from any of Tenant’s
obligations. All sums so paid by Landlord and all incidental costs incurred by
Landlord and interest thereon at the Applicable Interest Rate, from the date of
payment by Landlord, shall be paid to Landlord on demand as Additional Rent.

31.    WAIVER
If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein, or constitute a course of dealing contrary to the
expressed terms of this Lease. The acceptance of Rent by Landlord (including,
without limitation, through any “lockbox”) shall not constitute a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
regardless of Landlord’s knowledge of such preceding breach at the time Landlord
accepted such Rent. Failure by Landlord to enforce any of the terms, covenants
or conditions of this Lease for any length of time shall not be deemed to waive
or decrease the right of Landlord to insist thereafter upon strict performance
by Tenant. Waiver by Landlord of any term, covenant or condition contained in
this Lease may only be made by a written document signed by Landlord, based upon
full knowledge of the circumstances.

32.    NOTICES
Each provision of this Lease or of any applicable governmental laws, ordinances,
regulations and other requirements with reference to sending, mailing, or
delivery of any notice or the making of any payment by Landlord or Tenant to the
other shall be deemed to be complied with when and if the following steps are
taken:
A.    Rent. All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at Landlord’s Remittance Address
set forth in the Basic Lease Information, or at such other address as Landlord
may specify from time to time by written notice delivered in accordance
herewith. Tenant’s obligation to pay Rent and any other amounts to Landlord
under the terms of this Lease shall not be deemed satisfied until such Rent and
other amounts have been actually received by Landlord.
B.    Other. All notices, demands, consents and approvals which may or are
required to be given by either party to the other hereunder shall be in writing
and either personally delivered, sent by commercial overnight courier, mailed,
certified or registered, postage prepaid or sent by facsimile with confirmed
receipt (and with an original sent by commercial overnight courier), and in each
case addressed to the party to be notified at the Notice Address for such party
as specified in the Basic Lease Information or to such other place as the party
to be notified may from time to time designate by at least fifteen (15) days
notice to the notifying party. Notices shall be deemed served upon receipt or
refusal to accept delivery. Tenant appoints as its agent to receive the service
of all default notices and notice of commencement of unlawful detainer
proceedings the person in charge of or apparently in charge of occupying the
Premises at the time, and, if there is no such person, then such service may be
made by attaching the same on the main entrance of the Premises.
C.    Required Notices. Tenant shall immediately notify Landlord in writing of
any notice of a violation or a potential or alleged violation of any Regulation
that relates to the Premises or the Project, or of any inquiry, investigation,
enforcement or other action that is instituted or threatened by any governmental
or regulatory agency against Tenant or any other occupant of the Premises, or
any claim that is instituted or threatened by any third party that relates to
the Premises or the Project.

34.    SUCCESSORS AND ASSIGNS
If Landlord places the enforcement of this Lease, or any part thereof, or the
collection of any Rent due, or to become due hereunder, or recovery of
possession of the Premises in the hands of an attorney, Tenant shall pay to
Landlord, upon demand, Landlord’s reasonable attorneys’ fees and court costs,
whether incurred without trial, at trial, appeal or review. In any action which
Landlord or Tenant brings to enforce its respective rights hereunder, the
unsuccessful party


{2089-00107/00654094;7}    23

--------------------------------------------------------------------------------





shall pay all costs incurred by the prevailing party including reasonable
attorneys’ fees and said costs and attorneys’ fees shall be a part of the
judgment in said action.

34.    SUCCESSORS AND ASSIGNS
This Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns, and shall be binding upon and inure to the benefit of
Tenant, its successors, and to the extent assignment is approved by Landlord as
provided hereunder, Tenant’s assigns.

35.    FORCE MAJEURE
If performance by a party of any portion of this Lease is made impossible by any
prevention, delay, or stoppage caused by strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes for those items, government actions, civil commotions, fire or other
casualty, or other causes beyond the reasonable control of the party obligated
to perform, performance by that party for a period equal to the period of that
prevention, delay, or stoppage is excused. Tenant’s obligation to pay Rent,
however, is not excused by this Paragraph 35.



36.    SURRENDER OF PREMISES
Subject to the terms and conditions of Paragraph 12 above, Tenant shall, upon
expiration or sooner termination of this Lease, surrender the Premises to
Landlord in the same condition as existed on the date Tenant originally took
possession thereof, reasonable wear and tear excepted, including, but not
limited to, all interior walls cleaned, all interior painted surfaces repainted
in the original color, all holes in walls repaired, all carpets shampooed and
cleaned, and all floors cleaned, waxed, and free of any Tenant-introduced
marking or painting, all to the reasonable satisfaction of Landlord. Tenant
shall remove all of its debris from the Project. At or before the time of
surrender, Tenant shall comply with the terms of Paragraph 12.A. hereof with
respect to Alterations to the Premises and all other matters addressed in such
Paragraph. If the Premises are not so surrendered at the expiration or sooner
termination of this Lease, the provisions of Paragraph 25 hereof shall apply.
All keys to the Premises or any part thereof shall be surrendered to Landlord
upon expiration or sooner termination of the Term. Tenant shall give written
notice to Landlord at least thirty (30) days prior to vacating the Premises and
shall meet with Landlord for a joint inspection of the Premises at the time of
vacating, but nothing contained herein shall be construed as an extension of the
Term or as a consent by Landlord to any holding over by Tenant. In the event of
Tenant’s failure to give such notice or participate in such joint inspection,
Landlord’s inspection at or after Tenant’s vacating the Premises shall
conclusively be deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration. Any delay caused by Tenant’s failure
to carry out its obligations under this Paragraph 36 beyond the term hereof,
shall constitute unlawful and illegal possession of Premises under Paragraph 25
hereof.

37.    PARKING
So long as Tenant is occupying the Premises, Tenant and Tenant’s Parties shall
have access to parking as specified in the Basic Lease Information on an
unreserved, nonexclusive, first come, first served basis, for passenger-size
automobiles. As of the date of this Lease, parking is available 24 hours per
day, seven days per week, provided that Tenant acknowledges that the parking
facilities are not under the control of Landlord and, accordingly, Landlord
makes no representations or warranties regarding the availability of parking at
any time. Tenant shall at all times comply and shall cause all Tenant’s Parties
and visitors to comply with such Regulations and any rules and regulations
established from time to time by the City of Campbell relating to parking.
Landlord shall have no liability for any damage to property or other items
located in the parking areas, nor for any personal injuries or death arising out
of the use of parking areas by Tenant or any Tenant’s Parties. Without limiting
the foregoing, if the parking areas are operated by an independent contractor
not affiliated with Landlord, Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such independent
contractor. In all events, Tenant agrees to look first to its insurance carrier
and to require that Tenant’s Parties look first to their respective insurance
carriers for payment of any losses sustained in connection with any use of the
parking areas.

38.    MISCELLANEOUS
A.General. The term “Tenant” or any pronoun used in place thereof shall indicate
and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their respective successors, executors,
administrators and permitted assigns, according to the context hereof.
B.Time. Time is of the essence regarding this Lease and all of its provisions.
C.Choice of Law. This Lease shall in all respects be governed by the laws of the
State of California.
D.Entire Agreement. This Lease, together with its Exhibits, addenda and
attachments and the Basic Lease Information, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits, addenda and
attachments and the Basic Lease Information.
E.Modification. This Lease may not be modified except by a written instrument
signed by the parties hereto. Tenant accepts the area of the Premises as
specified in the Basic Lease Information as the approximate area of the Premises
for all purposes under this Lease, and acknowledges and agrees that no other
definition of the area (rentable, usable or otherwise) of the Premises shall
apply. Tenant shall in no event be entitled to a recalculation of the square
footage of the Premises, rentable, usable or otherwise, and no recalculation, if
made, irrespective of its purpose, shall


{2089-00107/00654094;7}    24

--------------------------------------------------------------------------------





reduce Tenant’s obligations under this Lease in any manner, including without
limitation the amount of Base Rent payable by Tenant or Tenant’s Proportionate
Share of the Building and of the Project.
F.Severability. If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.
G.Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.
H.Examination of Lease. Submission of this Lease to Tenant does not constitute
an option or offer to lease and this Lease is not effective otherwise until
execution and delivery by both Landlord and Tenant.
I.Accord and Satisfaction. No payment by Tenant of a lesser amount than the
total Rent due nor any endorsement on any check or letter accompanying any check
or payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies. All offers by
or on behalf of Tenant of accord and satisfaction are hereby rejected in
advance.
J.Easements. Landlord may grant easements on the Project and dedicate for public
use portions of the Project without Tenant’s consent; provided that no such
grant or dedication shall materially interfere with Tenant’s Permitted Use of
the Premises. Upon Landlord’s request, Tenant shall execute, acknowledge and
deliver to Landlord documents, instruments, maps and plats necessary to
effectuate Tenant’s covenants hereunder.
K.Drafting and Determination Presumption. The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required or allowed in this
Lease or requested of Landlord, Landlord’s consent shall not be unreasonably
withheld, conditioned or delayed. If Landlord fails to respond to any request
for its consent within the time period, if any, specified in this Lease,
Landlord shall be deemed to have disapproved such request.
L.Exhibits. The Basic Lease Information, and the Exhibits, addenda and
attachments attached hereto are hereby incorporated herein by this reference and
made a part of this Lease as though fully set forth herein.
M.No Light, Air or View Easement. Any diminution or shutting off of light, air
or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.
N.No Third Party Benefit. This Lease is a contract between Landlord and Tenant
and nothing herein is intended to create any third party benefit.
O.Quiet Enjoyment. Upon payment by Tenant of the Rent, and upon the observance
and performance of all of the other covenants, terms and conditions on Tenant’s
part to be observed and performed, Tenant shall peaceably and quietly hold and
enjoy the Premises for the term hereby demised without hindrance or interruption
by Landlord or any other person or persons lawfully or equitably claiming by,
through or under Landlord, subject, nevertheless, to all of the other terms and
conditions of this Lease. Landlord shall not be liable for any hindrance,
interruption, interference or disturbance by other tenants or third persons, nor
shall Tenant be released from any obligations under this Lease because of such
hindrance, interruption, interference or disturbance.
P.Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be deemed an original.
Q.Multiple Parties. If more than one person or entity is named herein as Tenant,
such multiple parties shall have joint and several responsibility to comply with
the terms of this Lease.
R.Prorations. Any Rent or other amounts payable to Landlord by Tenant hereunder
for any fractional month shall be prorated based on a month of thirty (30) days.
As used herein, the term “fiscal year” shall mean the calendar year or such
other fiscal year as Landlord may deem appropriate.
S.Asbestos Notification. Tenant acknowledges that Tenant has reviewed the
asbestos notification attached as Exhibit D hereto pursuant to California Health
and Safety Code Sections 25915 et. seq. (as amended from time to time, the
“Connelly Act”), disclosing the existence of asbestos in the Building. As part
of Tenant’s obligations under this Lease, Tenant agrees to comply with the
Connelly Act, including providing copies of Landlord’s asbestos notification
letter to all of Tenant’s “employees” and “owners”, as those terms are defined
in the Connelly Act.
T.Brokers. Tenant represents that it has dealt directly with and only with
Tenant’s Broker (as defined in the Basic Lease Information) as Tenant’s broker
in connection with this Lease. Tenant shall indemnify and hold Landlord and the
Landlord Indemnities harmless from all claims of any other brokers claiming to
have represented Tenant in connection with this Lease. Landlord agrees to
indemnify and hold Tenant and the Tenant Parties harmless from all claims of any
brokers other than Landlord’s Broker (as defined in the Basic Lease Information)
claiming to have represented Landlord in connection with this Lease, and shall
pay Tenant’s broker and Landlord’s broker the commission due, if any, in
connection with this Lease, pursuant to the terms of a separate agreement.
U.Disclosures. Pursuant to Civil Code Section 1938, Landlord states that, as of
the Lease Date, the Premises has not undergone inspection by a “Certified Access
Specialist” (“CASp”) to determine whether the Premises


{2089-00107/00654094;7}    25

--------------------------------------------------------------------------------





meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53. If Tenant is billed directly by a public
utility with respect to Tenant’s electrical usage at the Premises, then, upon
request, Tenant shall provide monthly electrical utility usage for the Premises
to Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord’s option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant’s
electricity usage with respect to the Premises directly from the applicable
utility company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{2089-00107/00654094;7}    26

--------------------------------------------------------------------------------






39.    ADDITIONAL PROVISIONS
A.    Base Rent. Tenant shall pay Base Rent pursuant to the following schedule:
Months of Term
Annual Rate Per Square Foot
Monthly Base Rent
1 – 12
$50.40
$52,680.60*
13 – 24
$51.91
$54,258.93
25 – 36
$53.47
$55,889.52
37 – 48
$55.07
$57,561.92
49 – 60
$56.72
$59,286.58
61 – 63
$58.42
$61,063.51

* Notwithstanding anything in this Lease to the contrary, so long as there is no
Event of Default by Tenant under this Lease, Tenant shall be entitled to an
abatement of Base Rent with respect to the Premises, as originally described in
this Lease, in the amount of $52,680.60 per month for the first three (3) full
calendar months of the initial Term. The maximum total amount of Base Rent
abated with respect to the Premises in accordance with the foregoing shall equal
$158,041.80 (the “Abated Base Rent”). If Tenant defaults under this Lease at any
time during the Term and fails to cure such default within any applicable cure
period under this Lease, then all unamortized Abated Base Rent (i.e. based upon
the amortization of the Abated Base Rent in equal monthly amounts, without
interest, during the period commencing on the Term Commencement Date and ending
on the original Term Expiration Date) shall immediately become due and payable.
Only Base Rent shall be abated pursuant to this Paragraph, as more particularly
described herein, and Tenant’s Proportionate Share of Operating Expenses and all
other rent and other costs and charges specified in this Lease shall remain as
due and payable pursuant to the provisions of this Lease.
B.    Option to Extend. Provided this Lease is in full force and effect and so
long as there is no Event of Default by Tenant under any of the other terms and
conditions of this Lease at the time of notification or commencement, Tenant
shall have one (1) option to extend (the “Extension Option”) this Lease for a
term of five (5) years (the “Extension Term”), for the portion of the Premises
being leased by Tenant as of the date the Extension Term is to commence, on the
same terms and conditions set forth in this Lease, except as modified by the
terms, covenants and conditions as set forth below.
(1)    If Tenant elects to exercise the Extension Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is three
hundred sixty five (365) days prior to the expiration of the Term of this Lease
but no later than the date which is two hundred seventy (270) days prior to the
expiration of the Term of this Lease. If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the Term of
this Lease.
(2)    The Base Rent in effect at the expiration of the Term of this Lease shall
be increased to reflect the Prevailing Market (defined below) rate. Landlord
shall advise Tenant of the new Base Rent for the Premises no later than thirty
(30) days after receipt of Tenant's written request therefor. Said request shall
be made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its Extension Option under this Paragraph 39.B. Said notification
of the new Base Rent may include a provision for its escalation to provide for a
change in the Prevailing Market rate between the time of notification and the
commencement of the Extension Term.
(3)    If Tenant and Landlord are unable to agree on a mutually acceptable Base
Rent for the Extension Term not later than sixty (60) days prior to the
expiration of the initial Term, then Landlord and Tenant, within five (5) days
after such date, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Premises
during the Extension Term (collectively referred to as the “Estimates”). If the
higher of such Estimates is not more than one hundred five percent (105%) of the
lower of such Estimates, then the Prevailing Market rate shall be the average of
the two Estimates. If the Prevailing Market rate is not established by the
exchange of Estimates, then, within seven (7) days after the exchange of
Estimates, Landlord and Tenant shall each select an appraiser to determine which
of the two Estimates most closely reflects the Prevailing Market rate for the
Premises during the Extension Term. Each appraiser so selected shall be
certified as an MAI appraiser or as an ASA appraiser and shall have had at least
five (5) years’ experience within the previous ten (10) years as a real estate
appraiser working in Campbell, California, with working knowledge of current
rental rates and practices. For purposes hereof, an “MAI” appraiser means an
individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).
(4)    Upon selection, Landlord’s and Tenant's appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimates chosen by such appraisers
shall be binding on both Landlord and Tenant. If either Landlord or Tenant fails
to appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market rate within twenty (20)
days after their appointment,


{2089-00107/00654094;7}    27

--------------------------------------------------------------------------------





then, within ten (10) days after the expiration of such twenty (20) day period,
the two appraisers shall select a third appraiser meeting the aforementioned
criteria. Once the third appraiser (i.e., the arbitrator) has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the arbitrator shall make his or her determination of
which of the two Estimates most closely reflects the Prevailing Market rate and
such Estimate shall be binding on both Landlord and Tenant as the Prevailing
Market rate for the Premises. If the arbitrator believes that expert advice
would materially assist him or her, he or she may retain one or more qualified
persons to provide such expert advice. The parties shall share equally in the
costs of the arbitrator and of any experts retained by the arbitrator. Any fees
of any appraiser, counsel or experts engaged directly by Landlord or Tenant,
however, shall be borne by the party retaining such appraiser, counsel or
expert.
(5)    If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term until such time
as the Prevailing Market rate has been determined. Upon such determination, the
Base Rent for the Premises shall be retroactively adjusted to the commencement
of such Extension Term for the Premises.
(6)    This Extension Option is not transferable; the parties hereto acknowledge
and agree that they intend that the Extension Option shall be “personal” to
Tenant as set forth above and that in no event will any assignee or sublessee
have any rights to exercise the Extension Option.
(7)    If the Extension Option is validly exercised or if Tenant fails to
validly exercise the Extension Option, Tenant shall have no further right to
extend the Term of this Lease.
(8)    For purposes of this Extension Option, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot under
renewal leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and buildings comparable to the Building in the same
rental market in the Campbell, California, area as of the date the Extension
Term is to commence, taking into account the specific provisions of this Lease
which will remain constant. The determination of Prevailing Market shall take
into account any material economic differences between the terms of this Lease
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes. The determination
of Prevailing Market shall also take into consideration any reasonably
anticipated changes in the Prevailing Market rate from the time such Prevailing
Market rate is being determined and the time such Prevailing Market rate will
become effective under this Lease.
C.    Letter of Credit. Concurrent with Tenant’s execution and delivery of this
Lease to Landlord, Tenant shall deliver to Landlord, as collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of Tenant’s failure to comply
with one or more provisions of this Lease, including, but not limited to, any
post lease termination damages under Section 1951.2 of the California Civil
Code, an Irrevocable Standby Letter of Credit (the “Letter of Credit”) in the
amount of Three Hundred Sixty-Six Thousand Three Hundred and Eighty-One Dollars
($366,381.00). The following terms and conditions shall apply to the Letter of
Credit:
(1)The Letter of Credit shall be in favor of Landlord, shall be issued by
Silicon Valley Bank or other bank acceptable to Landlord with a Standard & Poors
rating of “A” or better, shall comply with all of the terms and conditions of
this Paragraph and shall otherwise be in the form attached hereto as Exhibit E.
(2)The Letter of Credit or any replacement Letter of Credit shall be irrevocable
for the term thereof and shall automatically renew on a year to year basis until
a period ending not earlier than two (2) months subsequent to the Termination
Date (the “LOC Expiration Date”) without any action whatsoever on the part of
Landlord; provided that the issuing bank shall have the right not to renew the
Letter of Credit by giving written notice to Landlord not less than sixty (60)
days prior to the expiration of the then current term of the Letter of Credit
that it does not intend to renew the Letter of Credit. Tenant understands that
the election by the issuing bank not to renew the Letter of Credit shall not, in
any event, diminish the obligation of Tenant to deposit the Security Deposit or
maintain such an irrevocable Letter of Credit in favor of Landlord through the
LOC Expiration Date.
(3)Landlord, or its then authorized representative, upon Tenant’s failure to
comply with one or more provisions of this Lease, or as otherwise specifically
agreed by Landlord and Tenant pursuant to this Lease or any amendment hereof,
without prejudice to any other remedy provided in this Lease or by Regulations,
shall have the right from time to time to make one or more draws on the Letter
of Credit and use all or part of the proceeds in accordance with Paragraph
39.C.4 below. In addition, if Tenant fails to furnish a renewal or replacement
letter of credit complying with all of the provisions of this Paragraph 39.C at
least sixty (60) days prior to the stated expiration date of the Letter of
Credit then held by Landlord, Landlord may draw upon such Letter of Credit and
hold the proceeds thereof (and such proceeds need not be segregated) in
accordance with the terms of this Paragraph 39.C. Funds may be drawn down on the
Letter of Credit upon presentation to the issuing bank of Landlord's (or
Landlord’s then authorized representative’s) certification set forth in Exhibit
E.
(4)Tenant acknowledges and agrees (and the Letter of Credit shall so state) that
the Letter of Credit shall be honored by the issuing bank without inquiry as to
the truth of the statements set forth in such draw request


{2089-00107/00654094;7}    28

--------------------------------------------------------------------------------





and regardless of whether the Tenant disputes the content of such statement. The
proceeds of the Letter of Credit shall constitute Landlord's sole and separate
property (and not Tenant's property or the property of Tenant's bankruptcy
estate) and Landlord may immediately upon any draw (and without notice to
Tenant) apply or offset the proceeds of the Letter of Credit: (a) against any
rent or other amounts payable by Tenant under this Lease that is not paid when
due; (b) against all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under Section 1951.2 of the California Civil Code following termination
of this Lease; (c) against any costs incurred by Landlord in connection with
this Lease (including attorneys’ fees); and (d) against any other amount that
Landlord may spend or become obligated to spend by reason of Tenant's default.
Provided Tenant has performed all of its obligations under this Lease, within
sixty (60) days after the LOC Expiration Date, Landlord agrees to either return
the Letter of Credit to Tenant or to pay to Tenant the amount of any proceeds of
the Letter of Credit received by Landlord and not applied as allowed above;
provided, that if prior to the LOC Expiration Date a voluntary petition is filed
by Tenant or any guarantor, or an involuntary petition is filed against Tenant
or any Guarantor by any of Tenant's or guarantor's creditors, under the Federal
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the unused Letter of Credit proceeds until either all preference
issues relating to payments under this Lease have been resolved in such
bankruptcy or reorganization case or such bankruptcy or reorganization case has
been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.
(5)If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
amount set forth in this Paragraph 39.C, Tenant shall, within ten (10) business
days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
amount required pursuant to this Paragraph 39.C), and any such additional (or
replacement) letter of credit shall comply with all of the provisions of this
Paragraph 39.C, and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in this Lease, the same shall
constitute an incurable Event of Default by Tenant. Tenant further covenants and
warrants that it will neither assign nor encumber the Letter of Credit or any
part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.
(6)Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer all or any portion of its interest
in and to the Letter of Credit to another party, person or entity, including
Landlord's mortgagee and/or to have the Letter of Credit reissued in the name of
Landlord’s mortgagee. If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant's sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Tenant shall be responsible for paying
the issuer's transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten (10) days after Landlord’s written request therefor.
(7)If the Letter of Credit expires earlier than the LOC Expiration Date, or the
issuing bank notifies Landlord that it shall not renew the Letter of Credit,
Landlord shall accept a renewal thereof or substitute Letter of Credit (such
renewal or substitute Letter of Credit to be in effect not later than sixty (60)
days prior to the expiration thereof), irrevocable and automatically renewable
through the LOC Expiration Date upon the same terms as the expiring Letter of
Credit or upon such other terms as may be acceptable to Landlord. However, if
(a) the Letter of Credit is not timely renewed, or (b) a substitute Letter of
Credit, complying with all of the terms and conditions of this paragraph is not
timely received, Landlord may present such Letter of Credit to the issuing bank,
and the entire sum so obtained shall be paid to Landlord, to be held by Landlord
in accordance with Paragraph 19 of this Lease. Notwithstanding the foregoing,
Landlord shall be entitled to receive from Tenant all reasonable attorneys' fees
and costs incurred in connection with the review of any proposed substitute
Letter of Credit pursuant to this Paragraph.
(8)Landlord and Tenant (a) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any Regulation applicable to security deposits in the commercial
context including Section 1950.7 of the California Civil Code, as such section
now exist or as may be hereafter amended or succeeded (“Security Deposit Laws”),
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof or substitute therefor or any proceeds thereof) is not intended to serve
as a security deposit, and the Security Deposit Laws shall have no applicability
or relevancy thereto, and (c) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code and all other provisions of Regulations, now or
hereafter in effect, which (i) establish the time frame by which Landlord must
refund a security deposit under a lease, and/or (ii) provide that Landlord may
claim from the security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
specified above in this 39.C and/or those sums reasonably necessary to
compensate Landlord for any


{2089-00107/00654094;7}    29

--------------------------------------------------------------------------------





loss or damage caused by Tenant’s breach of this Lease or the acts or omission
of Tenant or any other Tenant Entities, including any damages Landlord suffers
following termination of this Lease.
(9)Notwithstanding anything to the contrary contained in this Lease, in the
event that at any time the financial institution which issues said Letter of
Credit is declared insolvent by the FDIC or is closed for any reason, Tenant
must immediately provide a substitute Letter of Credit that satisfies the
requirements of this Lease hereby from a financial institution acceptable to
Landlord, in Landlord’s sole discretion.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


{2089-00107/00654094;7}    30

--------------------------------------------------------------------------------






40.    JURY TRIAL WAIVER
EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE, SUCCESSOR HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY TRIAL, HEREBY WAIVES TRIAL BY
JURY, AND HEREBY FURTHER WAIVES ANY OBJECTION TO VENUE IN THE COUNTY IN WHICH
THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO PERSONAL JURISDICTION OF THE
COURTS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY OF THE FOREGOING IS BASED ON THIS
LEASE OR ON TORT LAW. EACH PARTY REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL CONCERNING THE EFFECT OF THIS PARAGRAPH 40. THE
PROVISIONS OF THIS PARAGRAPH 40 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year first above written.


LANDLORD:


WATER TOWER FEE OWNER, LLC,
a Delaware limited liability company
 

By: _/s/ Bruce Burkard________________

Name: _Bruce Burkard___________________

Title: _Authorized Signatory______________

Dated: _10/25, 2016_
TENANT:


JIVE SOFTWARE, INC.,
a Delaware corporation
 

By: _/s/ Bryan J. LeBlanc_______________

Name: _Bryan J. LeBlanc_________________

Title: _Chief Financial Officer____________

Dated: _10/18, 2016_











{2089-00107/00654094;7}    31

--------------------------------------------------------------------------------






EXHIBIT A


RULES AND REGULATIONS


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California




1.
Tenant shall not suffer or permit the obstruction of any common areas, including
driveways, walkways and stairways.



2.
Landlord reserves the right to refuse access to any persons Landlord in good
faith judges to be a threat to the safety, reputation or property of the
Building or the Project and its occupants.



3.
Tenant shall not make or permit any noise or odors that annoy or interfere with
other tenants or persons having business within in the Building or the Project.



4.
Tenant shall not keep animals or birds within the Building or Project, and shall
not bring bicycles, motorcycles, or other vehicles into areas not designated as
authorized for same.



5.
Tenant shall not make, suffer or permit litter except in appropriate receptacles
for that purpose.



6.
Tenant shall not alter any lock or install new or additional locks or bolts,
without prior the consent of Landlord.



7.
Tenant shall be responsible for the inappropriate use of any toilet room,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.



8.
Tenant shall not deface the walls, partitions or other surfaces of the Premises,
Building or Project.



9.
Tenant shall not suffer or permit anything in or around the Premises or Building
that causes excessive vibration or floor loading in any part of the Building or
Project.



10.
Furniture, significant freight and equipment shall be moved into or out of the
Building only with the Landlord’s knowledge and consent, and subject to such
reasonable limitations, techniques and timing, as may be designated by Landlord.
Tenant shall be responsible for any damage to the Building or Project arising
from any such activity.



11.
Tenant shall not employ any service or contractor for services or construction
work related to the Premises to be performed in the Building, except as approved
by Landlord.



12.
Landlord reserves the right to close and lock the Building on Saturdays, Sundays
and legal holidays, and between the hours of 7:00 P.M. and 7:00 A.M. If Tenant
uses the Premises during such periods, Tenant shall be responsible for securely
locking any doors it may have opened for entry.



13.
Tenant shall return all keys at the termination of tenancy and shall be
responsible for the cost of replacing any keys that are lost.



14.
No window coverings, shades or awnings shall be installed or used by Tenant
(other than Building standard window covering installed by Landlord) without
Landlord’s consent.



15.
No Tenant or any agent, employee, contractor, license, invitee or subtenant of
Tenant shall go upon the roof of the Building.



16.
Tenant shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Landlord or by applicable
governmental agencies as non-smoking areas.



17.
Tenant shall not use any method of heating or air conditioning other than as
provided by Landlord.



18.
Tenant shall not install, maintain or operate any vending machines upon the
Premises without Landlord’s written consent.



19.
The Premises shall not be used for lodging or manufacturing, cooking or food
preparation except for the normal prep and heating and storage of usual business
meal and snack foods.



20.
Tenant shall comply with all safety, fire protection and evacuation regulations
established by Landlord or any applicable governmental agency.



{2089-00107/00654094;7}    A-1

--------------------------------------------------------------------------------







21.
Landlord reserves the right to waive any of these rules or regulations, and/or
as to any particular tenant, and any such waiver shall not constitute a waiver
of any other rule or regulation or any subsequent application thereof to such
tenant.



22.
Tenant assumes all risks from theft or vandalism and agrees to keep its Premises
locked as may be required.



23.
Tenant shall keep the window coverings (if any) in a closed position during
periods of direct sun light. Tenant shall not interfere or obstruct any
perimeter heating, air-conditioning or ventilating units.

24.
Tenant shall not conduct or permit any canvassing of the Building or Project.



25.
Tenant shall not mark, drill into or in any way deface the walls, ceilings,
partitions, floors or other parts of the Premises and the Building without the
Landlord’s prior consent.



26.
Tenant shall be responsible to take care of the rugs, carpets, drapes and blinds
(if any) in the Premises and shall arrange for the regular spot cleaning and
shampooing of carpets, dry cleaning of drapes and cleaning of blinds.



27.
Tenant shall not place or permit to be placed any sign, advertisement, notice or
other display on any part of the exterior of the Premises or elsewhere in the
common areas if such sign, advertisement, notice or other display is visible
from outside the Premises without the prior written consent of Landlord, which
may be given or withheld in Landlord’s sole and absolute discretion. Tenant upon
request of Landlord, shall remove any sign, advertisement, notice or other
display which the Tenant has placed or permitted to be placed which, in the
opinion of Landlord is objectionable, and if Tenant shall fail to do so, the
Landlord may remove the same at the expense of Tenant.



28.
Landlord reserves the right to make such other reasonable rules and regulations
as it may from time to time deem necessary for the appropriate operation and
safety of the Building and/or the Project and its occupants. Tenant agrees to
abide by these and such other reasonable rules and regulations as Landlord shall
make or adopt, promptly following receipt of a copy thereof.



29.
If there is a conflict between this Lease and any rules and regulations enacted
after the date of this Lease, the terms of this Lease shall control.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{2089-00107/00654094;7}    A-2

--------------------------------------------------------------------------------






EXHIBIT B


OUTLINE AND LOCATION OF PREMISES


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California




jiveexhibitb.jpg [jiveexhibitb.jpg]








{2089-00107/00654094;7}    B-1

--------------------------------------------------------------------------------






EXHIBIT C


WORK LETTER


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California




1.
This Exhibit C shall set forth the obligations of Landlord and Tenant with
respect to the improvements to be performed in the Premises for Tenant's use.
All improvements described in this Exhibit C to be constructed in and upon the
Premises by Landlord are hereinafter referred to as the “Initial Alterations.”
It is agreed that construction of the Initial Alterations will be completed at
Landlord's sole cost and expense (subject to the Maximum Amount and further
subject to the terms of Section 5 below), using methods, materials, and finishes
mutually and reasonably approved by both Landlord and Tenant. Landlord reserves
the right to require that Tenant remove any portion, or all, of the Initial
Alterations at the expiration or earlier termination of the Lease to which this
Exhibit C is attached, and to restore the Premises to the condition existing
prior to the installation of such Initial Alterations, all pursuant to the terms
and conditions of the Lease. Notwithstanding the foregoing, Landlord and Tenant
acknowledge that Plans (hereinafter defined) for the Initial Alterations have
not yet been prepared and, therefore, it is impossible to determine the exact
cost of the Initial Alterations at this time. Accordingly, Landlord and Tenant
agree that Landlord's obligation to pay for the cost of the Initial Alterations
(inclusive of the cost of preparing Plans, obtaining permits, a construction
management fee equal to five percent (5%) of the total construction costs, and
other related costs) shall be limited to $627,150.00 (that is, $50.00 per
rentable square foot of the Premises, the “Maximum Amount”) and that Tenant
shall be responsible for the cost of Initial Alterations, plus any applicable
state sales or use tax, if any, to the extent that it exceeds the Maximum
Amount. Landlord shall enter into a direct contract for the Initial Alterations
with a general contractor selected by Landlord. In addition, Landlord shall have
the right to select and/or approve of any subcontractors used in connection with
the Initial Alterations.



2.
Landlord shall cause to be prepared the final architectural, electrical and
mechanical construction drawings, plans and specifications (called “Plans”)
necessary to construct the Initial Alterations, which Plans shall be based
substantially on the preliminary space plan prepared by Habitec Architecture and
Interior Design, dated July 13, 2016, and attached hereto as Exhibit C-1, and
shall be mutually and reasonably approved by Landlord and Tenant. In conjunction
with its review of the Plans, Landlord shall advise Tenant in writing, which
portion of the Initial Alterations, if any, Tenant shall not be required to
remove at the expiration or earlier termination of the Lease. The Plans once
approved in writing by Landlord and Tenant shall be referred to herein as the
“Approved Plans”. Tenant shall be responsible for all elements of the design of
the Plans (including, without limitation, functionality of design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment). Tenant shall promptly furnish complete information
concerning its requirements to the responsible architect and engineers as and
when requested by them. Tenant covenants and agrees to devote such time as may
be necessary in consultation with said architect and engineers to enable them to
complete and submit the Plans on or before October 20, 2016 (the “Plans Due
Date”). Time is of the essence in respect of review and approval of the Plans by
Tenant. If the Plans are not fully completed and approved by the Plans Due Date,
as a result of any delay by Tenant with respect to review and approval of the
Plans, and as a result the Initial Alterations are not Substantially Complete by
the Scheduled Term Commencement Date, Tenant shall be responsible for one day of
Tenant Delay for each day during the period beginning on the day following the
Plans Due Date and ending on the date completed Plans are approved. (The word
“architect” as used in this Exhibit C shall include an interior designer or
space planner.)



3.
Landlord, prior to commencing any construction of Initial Alterations, shall
submit to Tenant a written estimate setting forth the anticipated cost of the
Initial Alterations, including but not limited to the selected bid, the cost of
preparing Plans, labor and materials, contractor's fees and permit fees,
obtaining permits, a construction management fee equal to five percent (5%) of
the total construction costs, and other costs related to construction
(including, for purposes of illustration only, special inspection fees and
structural engineering consultants and costs). Within three (3) business days
after delivery by Landlord of such anticipated costs, Tenant shall either notify
Landlord in writing of its approval of the cost estimate, or specify its
reasonable objections thereto and any desired changes to the proposed Initial
Alterations (each, a “Tenant Cost Estimate Response”). Landlord hereby agrees to
make commercially reasonable efforts to enter into a guaranteed maximum amount
construction contract (based on the selected bid) with the general contractor
selected by Tenant pursuant to Section 1 above. If Tenant notifies Landlord of
such objections and desired changes (which changes may be requested pursuant to
Section 5 below), Tenant shall work with Landlord to reach a mutually acceptable
alternative cost estimate, but any delay in completion of the Initial
Alterations resulting from such objections or desired changes so made or
necessitated shall constitute a Tenant Delay (“Tenant Delay” has the meaning
given in Paragraph 2 of the Lease). In addition, if Tenant fails to timely
deliver to Landlord a Tenant Cost Estimate Response, Landlord shall not be
obligated to commence work on the Initial Alterations until its receipt of the
Tenant Cost Estimate Response containing Tenant’s unconditional approval of the
cost estimate and any resulting delay in the completion of the same shall be
chargeable against Tenant as a Tenant Delay.



4.
If Landlord’s estimate and/or the actual cost of construction shall exceed the
Maximum Amount (such amounts exceeding the Maximum Amount being herein referred
to as the “Excess Costs”), Tenant shall pay to Landlord such Excess Costs, plus
any applicable state sales or use tax thereon, upon demand. The statements of
costs



{2089-00107/00654094;7}    C-1

--------------------------------------------------------------------------------





submitted to Landlord by Landlord’s contractors shall be conclusive for purposes
of determining the actual cost of the items described therein. The amounts
payable by Tenant hereunder constitute rent payable pursuant to the Lease, and
the failure to timely pay same constitutes an event of default under the Lease.


5.
If Tenant shall request any change, addition or alteration in any of the
Approved Plans after approval by Landlord and Tenant, Landlord shall have such
revisions to the Plans prepared, and Tenant shall reimburse Landlord for the
cost thereof, plus any applicable state sales or use tax thereon, upon demand to
the extent that the cost of performing such revisions cause the cost of Initial
Alterations to exceed the Maximum Amount. Promptly upon completion of the
revisions, Landlord shall notify Tenant in writing of the increased cost, if
any, which will be chargeable to Tenant by reason of such change, addition or
deletion. Tenant, within one (1) business day, shall notify Landlord in writing
whether it desires to proceed with such change, addition or deletion. In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested change, addition or
alteration, or Landlord may elect to discontinue work on the Premises until it
receives notice of Tenant's decision, in which event Tenant shall be responsible
for any Tenant delay in the Substantial Completion of the Initial Alterations
beyond the Scheduled Term Commencement Date resulting therefrom. If such
revisions result in a higher estimate of the cost of construction and/or higher
actual construction costs which exceed the Maximum Amount, such increased
estimate or costs shall be deemed Excess Costs pursuant to Section 4 hereof and
Tenant shall pay such Excess Costs, plus any applicable state sales or use tax
thereon, no later than ten (10) business days of demand.



6.
Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause the Initial
Alterations to be constructed substantially in accordance with the approved
Plans. Landlord shall notify Tenant of substantial completion of the Initial
Alterations.



7.
Any portion of the Maximum Amount which exceeds the cost of the Initial
Alterations or is otherwise remaining upon the Substantial Completion of the
Initial Alterations shall accrue to the sole benefit of Landlord, it being
agreed that Tenant shall not be entitled to any credit, offset, abatement or
payment with respect thereto.



8.
These Exhibits C and C-1 shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






{2089-00107/00654094;7}    C-2

--------------------------------------------------------------------------------






EXHIBIT C-1


SPACE PLAN


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California
jiveexhibitc1.jpg [jiveexhibitc1.jpg]










{2089-00107/00654094;7}    C-1- 1

--------------------------------------------------------------------------------





jiveexhibitc22.jpg [jiveexhibitc22.jpg]








{2089-00107/00654094;7}    C-2- 2

--------------------------------------------------------------------------------





jiveexhibitc3.jpg [jiveexhibitc3.jpg]




{2089-00107/00654094;7}    C-3- 3

--------------------------------------------------------------------------------






EXHIBIT D


ASBESTOS NOTIFICATION


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California
NOTIFICATION LETTER
Subject:    Notification of the Presence of Asbestos Containing Materials at
Water Tower 300 Orchard City Drive, Campbell, California 95008
Dear Sir or Madam:
We are providing you this information, which contains certain information about
asbestos and the building located at 300 Orchard City Drive, Campbell, CA 95008
(the "Property") in accordance with Section 25915 et. seq. of the California
Health and Safety Code and the California Occupational Safety and Health Act.


Historically, asbestos was commonly used in building products used in the
construction of buildings across the country. Asbestos containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation. Because of their prevalence, asbestos containing
materials, or ACM, are still sometimes found in buildings today.
An asbestos survey of the Property has determined that ACMs or materials that
might contain ACM, referred to as presumed asbestos containing materials or
PACMs, are present at the Property.
Because ACMs and PACMs are present and may continue to be present at the
Property, we have hired an independent environmental consulting firm to prepare
an operations and maintenance program ("O&M Program"). The O&M Program is
designed to minimize the potential of any harmful asbestos exposure to any
person at the Property. The O&M Program includes a description of work methods
to be taken in order to maintain any building ACMs or PACMs in good condition
and to prevent any significant disturbance of such ACMs or PACMs. Appropriate
personnel receive regular periodic training on how to properly administer the
O&M Program.
The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices. ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled. This does not typically occur unless (1)
the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities). If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases. However, measures to minimize exposure and consequently minimize the
accumulation of asbestos fibers, reduces the risks of adverse health effects.
If you would like to review a copy of the written O&M Program, a copy is located
at our management office and, upon your request, will be available for you to
review and copy during regular business hours.
Please contact the Property Manager if you have any questions about the contents
of this letter. Please acknowledge your receipt of this letter by signing the
Acknowledgement below and returning it to me at our address.
Sincerely,
CBC Advisors, Agent for the Owner


JILL COLLINS Director Asset Services
CA RE License #01102655
O (408) 885-9110
jill.collins@cbcadvisors.com
CBC Advisors | 303 Almaden Blvd, Suite 120 | San Jose, CA 95110


{2089-00107/00654094;7}    D-1

--------------------------------------------------------------------------------







Acknowledgement of Receipt
By:_______________________
    (Signature)
Name:____________________
    (Please type or print)
Company: _________________
Date:_____________________




{2089-00107/00654094;7}    D-2

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF LETTER OF CREDIT


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California


FORM OF LETTER OF CREDIT


STANDBY L/C DRAFT LANGUAGE


IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_______
                                                                                                                       
DATE: _______, 2016


ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054


BENEFICIARY:
WATER TOWER FEE OWNER, LLC
C/O FCP MANAGEMENT, INC.
339 S. SAN ANTONIO ROAD, SUITE 2B
LOS ALTOS, CA 94022
ATTN: ASSET MANAGER


APPLICANT:
JIVE SOFTWARE INC.
915 SW STARK STREET SUITE 200
PORTLAND, OR 97205


AMOUNT:    US$366,381.00 (THREE HUNDRED SIXTY SIX THOUSAND THREE HUNDRED EIGHTY
ONE AND 00/100 U.S. DOLLARS)


EXPIRATION DATE: ________, 2017 [364 DAYS AFTER LC ISSUE DATE]


1. LOCATION:    SANTA CLARA, CALIFORNIA


LADIES AND GENTLEMEN:


WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_____ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.    THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.


2.    BENEFICIARY’S DATED AND SIGNED STATEMENT STATING EITHER OF THE FOLLOWING:


(A)
“JIVE SOFTWARE, INC., AS TENANT (“TENANT”) IS IN DEFAULT UNDER THAT CERTAIN
LEASE DATED [DATE], INCLUDING ANY AMENDMENTS AND RESTATEMENTS THERETO, BETWEEN
TENANT AND WATER TOWER FEE OWNER, LLC (“LANDLORD “) (THE “LEASE”) FOR PREMISES
LOCATED AT [PROPERTY ADDRESS]. LANDLORD HAS PROVIDED THE NOTICE REQUIRED UNDER
THE LEASE TO CURE SUCH DEFAULT, AND TENANT HAS FAILED TO CURE THE DEFAULT. THIS
DRAW IN THE AMOUNT OF US$ [INSERT AMOUNT IN NUMERALS] ([INSERT AMOUNT IN WORDS]
AND ___/100 U.S. DOLLARS) UNDER SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER
OF CREDIT NO. _______ REPRESENTS FUNDS DUE AND OWING TO US PURSUANT TO THE TERMS
OF THAT CERTAIN LEASE AND/OR ANY AMENDMENT TO THE LEASE.”



-OR-


(B)
“BENEFICIARY HAS RECEIVED A NOTICE FROM SILICON VALLEY BANK THAT ITS IRREVOCABLE
LETTER OF CREDIT NUMBER SVBSF__________ WILL NOT BE EXTENDED AND APPLICANT HAS
FAILED TO PROVIDE A REPLACEMENT LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS OF
THAT CERTAIN LEASE BY AND BETWEEN WATER TOWER FEE OWNER, LLC, AS LANDLORD, AND
JIVE SOFTWARE,



{2089-00107/00654094;7}                E - 1

--------------------------------------------------------------------------------





INC., AS TENANT, AND/OR ANY AMENDMENT TO THE LEASE OR ANY OTHER AGREEMENT
BETWEEN SUCH PARTIES RELATED TO THE LEASE.”


THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.    


PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED. THE AGGREGATE AMOUNT OF
THIS LETTER OF CREDIT AVAILABLE TO BE DRAWN SHALL BE REDUCED BY THE AMOUNT OF
ANY SUCH DRAWING. THE ORIGINAL OF THIS LETTER OF CREDIT MUST ACCOMPANY ANY
DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO
THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.


DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.


THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER MAIL SERVICE AT THE
ABOVE ADDRESS (OR ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US
THE RECEIPT OF WHICH WE HAVE ACKNOWLEDGED, AS THE ADDRESS TO WHICH WE SHOULD
SEND SUCH NOTICE) THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE
CURRENT EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE
AUTOMATICALLY EXTENDED BEYOND SEPTEMBER 30, 2022, WHICH SHALL BE THE FINAL
EXPIRATION DATE. IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER WITH A DRAFT AND STATEMENT STATED ABOVE AND ACCOMPANIED BY THIS
ORIGINAL LETTER OF CREDIT AND AMENDMENT(S), IF ANY.


THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED.
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT SHALL PAY OUR TRANSFER
FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF
CREDIT. ANY REQUEST FOR TRANSFER IS NOT CONTINGENT UPON APPLICANT'S ABILITY TO
PAY OUR TRANSFER FEE. ANY TRANSFER OF THE LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OR DATE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE SPECIFIED
OFFICE OR DATE OF EXPIRATION. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE
ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE.


ALL DEMANDS FOR PAYMENT SHALL BE MADE EITHER IN PERSON OR BY OVERNIGHT COURIER
BY PRESENTATION OF THE ORIGINAL APPROPRIATE DOCUMENTS IN PERSON OR BY OVERNIGHT
COURIER SERVICE ON A BUSINESS DAY AT OUR OFFICE AT: SILICON VALLEY BANK, 3003
TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION.


WE AGREE THAT WE WILL HONOR YOUR DRAWS AGAINST THIS LETTER OF CREDIT WITHOUT
INQUIRY INTO THE ACCURACY OF BENEFICIARY'S SIGNED STATEMENT AND WE SHALL HAVE NO
DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON WHICH BENEFICIARY HAS DETERMINED
THAT THE AMOUNT IS DUE AND OWING OR HAS DETERMINED TO PRESENT TO US ANY DRAFT
UNDER THIS LETTER OF CREDIT, AND THE PRESENTATION OF SUCH DRAFT IN STRICT
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, SHALL
AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.


WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER
OF CREDIT OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.


IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.






{2089-00107/00654094;7}                E - 2

--------------------------------------------------------------------------------





SILICON VALLEY BANK
_____[BANK USE]____________ ___[BANK USE]_____________
AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE












{2089-00107/00654094;7}                E - 3

--------------------------------------------------------------------------------





EXHIBIT “A”







--------------------------------------------------------------------------------

                    

    DATE: _______________                    REF. NO. ___________________




AT SIGHT OF THIS DRAFT


PAY TO THE ORDER OF                  US$_________________
       
USDOLLARS _____________________________________________________________________
_________________________________________________________________________________
      
DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
LETTER OF CREDIT NUMBER NO. _______________________ DATED ___________________
    
                        
TO: SILICON VALLEY BANK            
3003 TASMAN DRIVE             _______________________________
SANTA CLARA, CA 95054             (BENEFICIARY'S NAME)
        


...............................................................
Authorized Signature

--------------------------------------------------------------------------------



                    
                                                                                                    
     DATE: _______________                    REF. NO. ___________________




AT SIGHT OF THIS DRAFT


PAY TO THE ORDER OF
                                          US$________________
USDOLLARS ____________________________________________________________________
        _________________________________________________________________________________
       DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
       LETTER OF CREDIT NUMBER NO. _______________________ DATED
___________________ 
            
                        
TO: SILICON VALLEY BANK            
 3003 TASMAN DRIVE                        _______________________________
 SANTA CLARA, CA 95054                   (BENEFICIARY'S NAME)
                                       


                                                                                                  ...............................................................
                                                                                                                Authorized
Signature











GUIDELINES TO PREPARE THE DRAFT


1.
DATE: ISSUANCE DATE OF DRAFT.

2.
REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

3.
PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE

SURE BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).
4.
US$: AMOUNT OF DRAWING IN FIGURES.

5.
USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.
LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.
DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.
BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.
AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.



IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AT 408-654-6274 OR 408-654-7716 OR 408-654-3035


{2089-00107/00654094;7}                E - 4

--------------------------------------------------------------------------------









{2089-00107/00654094;7}                E - 5

--------------------------------------------------------------------------------





EXHIBIT “B”




DATE:


TO: SILICON VALLEY BANK
3003 TASMAN DRIVE RE: IRREVOCABLE STANDBY LETTER OF CREDIT
SANTA CLARA, CA 95054 NO.              ISSUED BY
ATTN:INTERNATIONAL DIVISION. SILICON VALLEY BANK, SANTA CLARA
STANDBY LETTERS OF CREDIT L/C AMOUNT:


GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


(NAME OF TRANSFEREE)
(ADDRESS)




ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.


SINCERELY,
 
SIGNATURE AUTHENTICATED


 
 
The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.
(BENEFICIARY’S NAME)
 
 
(SIGNATURE OF BENEFICIARY)
 
 
(NAME AND TITLE)


 
(Name of Bank)
 
 
(Address of Bank)
 
 
(City, State, ZIP Code)
 
 
(Authorized Name and Title)
 
 
 
 
 
(Authorized Signature)
 
 
(Telephone number)







{2089-00107/00654094;7}                E - 6

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


This Exhibit is attached to and made a part of the Lease by and between
WATER TOWER FEE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and
JIVE SOFTWARE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 300 Orchard City Drive, Campbell, California


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


JPMorgan Chase Bank, N.A.
Attn. POST CLOSING
P.O. Box 9011
Coppell, TX 75019-9011
Loan No. ______________
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of ____________________, 20___, by and among JPMORGAN CHASE BANK,
N.A. (together with its successors and assigns, “Lender”),
___________________________________________ (“Borrower”), and
___________________________________________ (“Tenant”).
Borrower is the landlord and Tenant is the tenant under a lease dated
____________________ (as amended, the “Lease”). The Lease covers all or a
portion (the “Leased Premises”) of the real property described on the attached
Exhibit A and the improvements thereon (the “Property”). Borrower has been
granted, or has applied for, a loan by Lender (the “Loan”), secured by a deed of
trust, mortgage or similar instrument (the “Security Instrument”) encumbering
the Property. All documents evidencing or securing the Loan including the
Security Instrument are referred to as the "Loan Documents." Tenant has agreed
to subordinate the Lease to the Security Instrument and other Loan Documents,
and Lender has agreed not to disturb Tenant’s rights under the Lease, in
accordance with this Agreement. The parties agree as follows:
Subordination. The Lease is subordinate to the Security Instrument and all
amendments thereto. Tenant agrees that, notwithstanding anything to the contrary
in the Lease or any other document and notwithstanding Section 3 below: (a) no
right of first refusal held by Tenant under the Lease is exercisable in
connection with any Foreclosure Event (as defined below); and (b) no purchase
option held by Tenant under the Lease can be exercised prior to any Foreclosure
Event unless the Loan is paid off in full concurrently with the closing of such
purchase.
Attornment. After any Foreclosure Event, the terms of the Lease will be
recognized as a new and direct lease from Successor Landlord (as defined below)
to Tenant, and Tenant hereby attorns to Successor Landlord as its landlord, such
attornment to be effective and self-operative immediately upon such Foreclosure
Event. Notwithstanding any other provision of this Agreement, Successor Landlord
will not be (a) liable for any payment or deposit made by Tenant to Borrower or
any prior landlord; or (b) liable for or bound by (i) any breach of the Lease by
Borrower or any prior landlord, (ii) any offset or credit against Borrower or
any prior landlord; or (iii) any material modification of the Lease without
Lender’s written consent; or (iv) any right of first refusal and/or purchase
option held by Tenant under the Lease.
“Foreclosure Event” means: (i) foreclosure under the Security Instrument;
(ii) any other exercise by Lender of rights and remedies as a result of which a
Successor Landlord becomes the owner of the Property; or (iii) delivery to
Lender (or its designee or nominee) of a deed or other conveyance of the
Property in lieu of (i) or (ii) above.
“Successor Landlord” means Lender or any other person or entity that becomes the
owner of the Property as the result of, or after, a Foreclosure Event.
Nondisturbance. Upon a Foreclosure Event, Lender will not (and no other
Successor Landlord will entitled to) interfere with Tenant’s use or possession
of the Leased Premises; provided that if Tenant is then in default under the
Lease beyond any applicable notice, grace or cure period, at Lender’s option,
the Lease shall be terminated by the Foreclosure Event.
Other Acknowledgments and Agreements. Tenant acknowledges and agrees that: (a)
upon receipt of written notice from Lender that the Loan is in default, Tenant
will (and Borrower authorizes Tenant to) pay all rent and other amounts due to
Borrower under the Lease directly to Lender; (b) Lender has no obligation to
Tenant regarding Borrower’s application of the Loan proceeds; (c) Tenant shall
notify Lender in writing of any default by Borrower under the Lease to which
Tenant provides written notice thereof to Borrower; and (d) if Lender becomes
the Successor Landlord, Lender shall have no liability to Tenant with respect to
the Lease after Lender no longer has any ownership interest in the Property,
except to the extent such liability arises solely by acts or omissions of Lender
during the period of Lender’s ownership of the Property.
Notices. All notices under this Agreement will be in writing and mailed or
delivered by recognized overnight delivery service (such as Federal Express) to
the addresses shown on the signature page. All such notices will: (a) if


{2089-00107/00654094;7}                F - 1

--------------------------------------------------------------------------------





mailed, be effective three (3) business days following deposit in the United
States mail with postage prepaid and return receipt requested; and (b) if
delivered as provided above, be effective upon delivery. Any party to this
Agreement may change the address for notices to that party by written notice to
the other parties to this Agreement.
WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO AGREES NOT TO ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST THE OTHER
PARTIES HERETO, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
[**Add if the Property is in California/Delete Exhibit B if the Property is
outside of California: WAIVER OF JURY TRIAL AND JUDICIAL REFERENCE PROVISION.
The dispute resolution procedures are described on Exhibit B attached hereto and
incorporated herein by this reference.** ]
Miscellaneous. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their successors and assigns. This Agreement constitutes
the final expression of the entire agreement of the parties with respect to the
subordination of the Lease to the lien of the Security Instrument. If there are
any conflicts between the Security Instrument and the Lease, the Security
Instrument shall control; provided, however, that if Tenant is not in default
under the Lease beyond any applicable notice, grace or cure period, then the
Lease shall control with respect to the disbursement of insurance proceeds
received following a casualty event. This Agreement may not be modified other
than by an agreement in writing, signed by the parties hereto or their
respective successors in interest. Except as modified by this Agreement, all of
the terms and provisions of the Lease will remain in full force and effect. If
there are any conflicts between the Lease and this Agreement, the terms and
provisions of this Agreement will control. This Agreement may be executed in any
number of identical counterparts, which shall collectively constitute one
agreement. This Agreement will be governed by the laws of the state where the
Property is located and applicable federal law, without regard to its conflicts
of laws principles. In the event of any litigation to enforce the terms of this
Agreement or to recover damages for the breach thereof, the prevailing party
will be entitled to recover from the nonprevailing party all attorneys’ fees and
other costs and expenses incurred in connection therewith.




[Signatures on the following page]




{2089-00107/00654094;7}                F - 2

--------------------------------------------------------------------------------





DATED as of the day and year first above written.
LENDER:    
JPMORGAN CHASE BANK, N.A.




By:                            
Name:                            
Title:                            


Address:                P.O. Box 9178
Coppell, TX 75019-9178        
Attn: Portfolio Administration – Transactions
Loan No. ____________________


BORROWER:
        


By:         
Name:     
Its         


Address:                                    
                            
                            
        
TENANT:
        


By:         
Name:     
Its         


Address:                                    
                            
                                            


[ADD APPROPRIATE ACKNOWLEDGMENTS FOR EACH OF THE ABOVE SIGNATORIES.]


{2089-00107/00654094;7}                F - 3

--------------------------------------------------------------------------------





[GUARANTOR’S CONSENT AND AGREEMENT
Each of the undersigned, a guarantor of Tenant’s obligations under the Lease (a
“Guarantor”) consents and agrees to the terms of the above Agreement, ratifies
Guarantor’s guaranty of the Lease (the “Guaranty”) and confirms that: (i) all
provisions of the Guaranty remain in full force and effect and (ii) Guarantor
presently has no offset, defense, claim or counterclaim with respect to
Guarantor’s obligations under the Guaranty.
GUARANTOR:
        
____________________




        
____________________




[ADD APPROPRIATE ACKNOWLEDGMENTS FOR EACH OF THE ABOVE SIGNATORIES.]








{2089-00107/00654094;7}                F - 4

--------------------------------------------------------------------------------





EXHIBIT A
Description of the Property
[See attached]














































{2089-00107/00654094;7}                F - 5

--------------------------------------------------------------------------------





EXHIBIT B
WAIVER OF JURY TRIAL AND JUDICIAL REFERENCE PROVISION
1.    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
PARTIES HERETO AGREE AS FOLLOWS:
WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SECTION 1.2 BELOW, ANY CLAIM WILL
BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1. THE
PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE
IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. VENUE FOR THE
REFERENCE PROCEEDING WILL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR
DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE UNDER APPLICABLE LAW.
THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT LIMITATION,
SET-OFF), (C) APPOINTMENT OF A RECEIVER AND (D) TEMPORARY, PROVISIONAL OR
ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF ATTACHMENT, WRITS OF
POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS). THIS
AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE
RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT.
UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN (10) DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B).
ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.
THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES HERETO
SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN
ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS IN
THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF
CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION,
WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.
THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY.




{2089-00107/00654094;7}                F - 6

--------------------------------------------------------------------------------











